Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20   PageID.236   Page 1 of 143




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 Case No. 4:20-cv-10899             Hon. Matthew F. Leitman
                                    Hon. David R. Grand, by referral

 DV DIAMOND CLUB OF FLINT, LLC; BENELUX CORPORATION; BDS
 RESTAURANT, INC.; DB ENTERTAINMENT, INC.; MILLENNIUM
 RESTAURANTS GROUP, INC.; T AND N INCORPORATED; BURCH
 MANAGEMENT COMPANY, INC.; JCB OF GAINESVILLE, INC.; MAG
 ENTERPRISES, INC.; 2740 CORPORATION; MAG PITT LP;
 FILOSADELFIA,    LLC;    POLMOUR,        INC.;  STONE      PARK
 ENTERTAINMENT, INC.; SEVENTY7, LLC; BROOKHURST VENTURE,
 LLC; CITY OF INDUSTRY HOSPITALITY VENTURE, INC.; FARMDALE
 HOSPITALITY SERVICES, INC.; INLAND RESTAURANT VENTURE I,
 INC.; MIDNIGHT SUN ENTERPRISES, INC.; OLYMPIC AVENUE
 VENTURE, INC.; THE OXNARD HOSPITALITY SERVICES, INC.;
 PLATINUM SJ ENTERPRISE; ROUGE GENTLEMEN’S CLUB, INC.;
 WASHINGTON MANAGEMENT, LLC; PNM ENTERPRISES, INC.;
 RIALTO POCKETS, INC.; SANTA BARBARA HOSPITALITY SERVICES,
 INC.; SANTA MARIA RESTAURANT ENTERPRISES, INC.; THE
 SPEARMINT     RHINO    ADULT       SUPERSTORE,      INC.;  HIGH
 EXPECTATIONS HOSPITALITY, LLC; KENTUCKY HOSPITALITY
 VENTURE, LLC; K-KEL, INC.; L.C.M., LLC; NITELIFE, INC.; PENN AVE
 HOSPITALITY, LLC; SARIE’S LOUNGE, LLC; WORLD CLASS
 VENTURES, LLC; W.P.B. HOSPITALITY, LLC; THE SPEARMINT
 RHINO COMPANIES WORLDWIDE, INC.; AND SPEARMINT RHINO
 CONSULTING WORLDWIDE, INC.; AND VC LAUDERDALE, INC.

       Plaintiffs,

 v.

 UNITED STATES SMALL BUSINESS ADMINISTRATION; JOVITA
 CARRANZA, in her Official Capacity as Administrator of the Small Business
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20      PageID.237    Page 2 of 143




 Administration; UNITED STATES OF AMERICA; and STEVEN MNUCHIN,
 in his Official Capacity as United States Secretary of Treasury,

       Defendants.


 Bradley J. Shafer (P36604)                  James J. Gilligan
 Brad@BradShaferLaw.com                      James.gilligan@usdoj.gov
 Matthew J. Hoffer (P70495)                  UNITED STATES DEPT. OF JUSTICE
 Matt@BradShaferLaw.com                      Civil Division, Federal Prog. Bench
 SHAFER & ASSOCIATES, P.C.                   1100 L Street, N.W., Room 11200
 3800 Capital City Blvd., Suite 2            Washington, D.C.
 Lansing, Michigan 48906                     202-514-3358 – Telephone
 517-886-6560 – Telephone
                                             Peter A. Capalan (P30643)
 Attorneys for All Plaintiffs                Peter.Caplan@usdoj.com
                                             MATTHEW SCHNEIDER
                                             UNITES STATES ATTORNEY
                                             211 West Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             313-226-9784

                                             Attorneys for All Defendants


         PLAINTIFFS’ VERIFIED FIRST AMENDED COMPLAINT
        FOR EMERGENCY TEMPORARY RESTRAINING ORDER,
      PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, AND
                      DECLARATORY RELIEF

       NOW COME all Plaintiffs listed in the above caption, and for their complaint,

 hereby state the following.
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20          PageID.238     Page 3 of 143



                                  INTRODUCTION

       1.     This is a civil action wherein Plaintiffs seek injunctive relief to restrain

 Defendants from discriminating against workers who are entitled to benefit from the

 Paycheck Protection Program (“PPP”) provisions of the recently-enacted

 Coronavirus, Aid, Relief, and Economic Security Act, Pub. L. No. 116-136 §§ 1101-

 03, 1107, 1114 (2020) (the “CARES Act”). The PPP is designed to quickly provide

 emergency relief to workers and businesses affected by the current COVID-19

 pandemic following the President of the United States declaring a national

 emergency.    However, the emergency regulations promulgated by the Small

 Business Administration to implement the PPP, which in part adopt existing

 regulations formulated to implement narrower existing loan programs, improperly

 and unconstitutionally limit benefits to businesses and workers unquestionably

 engaged in First Amendment protected expression. The regulations and operating

 procedures, described more specifically below, conflict with the text of the PPP and

 violate businesses’ and workers’ fundamental rights under the First and Fifth

 Amendments of the United States Constitution, among others.

       2.     Because the funding of the PPP is to occur on a first-come-first-serve

 basis until the fund is depleted, Plaintiffs bring this action on an emergency basis

 and will seek a Temporary Restraining Order to prevent irreparable injury to their


                                            3
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20          PageID.239     Page 4 of 143



 workers, their businesses, the entertainers who perform on their premises, and all

 their constitutional rights.

                            JURISDICTION AND VENUE

       3.     Jurisdiction is conferred on this Court for the resolution of the

 substantial constitutional questions presented here by virtue of 28 U.S.C. § 1331; 28

 U.S.C. § 1343(a)(1), (3), (4); 28 U.S.C. § 1346(a)(2); and 28 U.S.C. § 1361.

       4.     Authority for judicial review of agency action is further provided by 5

 U.S.C. § 702, which states:

       A person suffering legal wrong because of agency action, or adversely
       affected or aggrieved by agency action within the meaning of a relevant
       statute, is entitled to judicial review thereof. An action in a court of the
       United States seeking relief other than money damages and stating a
       claim that an agency or an officer or employee thereof acted or failed
       to act in an official capacity or under color of legal authority shall not
       be dismissed nor relief therein be denied on the ground that it is against
       the United States or that the United States is an indispensable party. The
       United States may be named as a defendant in any such action, and a
       judgment or decree may be entered against the United States: Provided,
       That any mandatory or injunctive decree shall specify the Federal
       officer or officers (by name or by title), and their successors in office,
       personally responsible for compliance. Nothing herein (1) affects other
       limitations on judicial review or the power or duty of the court to
       dismiss any action or deny relief on any other appropriate legal or
       equitable ground; or (2) confers authority to grant relief if any other
       statute that grants consent to suit expressly or impliedly forbids the
       relief which is sought.




                                            4
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20          PageID.240    Page 5 of 143



       5.     The prayer for declaratory relief is founded in part on Rule 57 of the

 Federal Rules of Civil Procedure as well as 28 U.S.C. § 2201, the latter of which

 provides that:

       “. . . any court of the United States, upon the filing of an appropriate
       pleading, may declare the rights and other legal relations of any
       interested party seeking such declaration, whether or not further relief
       is or could be sought. . . .”

       6.     The jurisdiction of the Court to grant injunctive relief is conferred upon

 this Court by Rule 65 of the Federal Rules of Civil Procedure, and by 28 U.S.C. §

 2202, the latter of which provides:

       “Further necessary or proper relief on a declaratory judgment or decree
       may be granted, after reasonable notice and hearing, against any
       adverse party whose rights have been determined by such judgment.”

       7.     No other action, civil or criminal, is pending in any state court involving

 the Plaintiffs regarding the activities and events at issue here.

       8.     This suit is authorized by law to redress deprivations of rights,

 privileges, and immunities secured by the First and Fifth Amendments to the United

 States Constitution, and for declaratory and injunctive relief.

       9.     Pursuant to 28 U.S.C. § 1391(e) venue in this Court is appropriate as

 the Plaintiff DV Diamond Club of Flint, LLC is located in the Eastern District of

 Michigan; it has applied for a loan within the Eastern District; the Small Business

                                            5
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.241    Page 6 of 143



 Administration and the Treasury Department operate in the Eastern District; and the

 injury complained of and acts causing that injury have occurred and will continue to

 occur in the Eastern District of Michigan.

                                     PARTIES

       10.   DV Diamond Club of Flint, LLC (“DV”) is a Michigan Limited

 Liability Company duly organized and authorized to conduct business in the State

 of Michigan. DV does business as Little Darlings at 2341 South Dort Highway in

 Flint, Michigan, which is located in Genesee County, State of Michigan.

       11.   Benelux Corporation (“Benelux”) is a Texas corporation duly

 organized and authorized to do business in the State of Texas. Benelux does business

 as The Palazio at 501 East Ben White in Austin, Texas.

       12.   BDS Restaurant, Inc. (“BDS”) is a Texas corporation duly organized

 and authorized to do business in the State of Texas. BDS does business as Baby

 Dolls Topless Saloon at 10250 Shady Trail in Dallas Texas.

       13.   DB Entertainment, Inc. (“DB”) is a Texas corporation duly organized

 and authorized to do business in the State of Texas. DB does business as Baby Dolls

 – Ft Worth at 3601 Highway 157 in Fort Worth Texas.




                                          6
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.242   Page 7 of 143



       14.   Millennium Restaurants Group, Inc. (“Millennium”) is a Texas

 Corporation duly organized and authorized to do business in the State of Texas.

 Millennium does business as Cabaret Royal or Chicas Locas at 10723 Composite

 Drive in Dallas Texas.

       15.   T and N Incorporated (“T&N”) is a Texas Corporation duly organized

 and authorized to do business in the Texas. T&N does business as Fare Arlington

 or Chicas Locas at 2711 Majesty in Arlington, Texas.

       16.   Burch Management Company, Inc. (“Burch”) is a Texas corporation

 duly organized and authorized to do business in the State of Texas. Burch is located

 at 10723 Composite Drive in Dallas Texas.

       17.   JCB of Gainesville, Inc. (“JCB”) is a Florida corporation duly

 organized and authorized to do business in the State of Florida. JCB does business

 as Café Risque at 17035 S.E. Country Road 234 in Micanopy, Florida.

       18.   MAG Enterprises, Inc. (“MAG Enterprises”) is a Pennsylvania

 corporation duly organized and authorized to do business in the Commonwealth of

 Pennsylvania. MAG Enterprises does business as Cheerleaders Gentlemen’s Club

 at 2740 South Fort Street in Philadelphia, Pennsylvania.




                                          7
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.243    Page 8 of 143



       19.   2740 Corporation is a Pennsylvania corporation duly organized and

 authorized to do business in the Commonwealth of Pennsylvania. 2740 Corporation

 does business as Cheerleaders Gentlemen’s Club at 2740 South Fort Street in

 Philadelphia, Pennsylvania.

       20.   MAG Pitt LP (“MAG Pitt”) is a Pennsylvania limited partnership duly

 organized and authorized to do business in the Commonwealth of Pennsylvania.

 MAG Pitt does business as Cheerleaders Gentlemen’s Club at 3100 Liberty Avenue

 in Pittsburgh, Pennsylvania.

       21.   Filosadelfia, LLC (“Filosadelfia”) is a Pennsylvania limited liability

 company duly organized and authorized to do business in the Commonwealth of

 Philadelphia. Filosadelfia does business as Sin City at 6130 West Passyunk Avenue

 in Philadelphia, Pennsylvania.

       22.   Polmour, Inc. (“Polmour”) is a Texas corporation duly organized and

 authorized to do business in the State of Texas. Poulmour does business as The

 Landing Strip at 745 U.S. Highway 183 South in Austin, Texas.

       23.   Stone Park Entertainment, Inc. (“Stone Park”) is an Illinois corporation

 duly organized and authorized to do business in the State of Illinois. Stone Park

 does business as Scores at 4003 West Lake Street in Stone Park, Illinois.


                                          8
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.244    Page 9 of 143



       24.   Seventy7, LLC (“Seventy7”) is a limited liability company duly

 organized and authorized to do business in the State of Illinois. Seventy7does

 business as Gold Rush at 7778 Biscayne Boulevard in Miami, Florida.

       25.   Brookhurst Venture, LLC (“Brookhurst”) is a California Limited

 Liability Company duly organized and authorized to do business in the State of

 California. Brookhurst does business as California Girls at 815 Brookhurst Street in

 Anaheim, California.

       26.   City of Industry Hospitality Venture, Inc. (“Industry Venture”) is a

 California Corporation duly organized and authorized to do business in the State of

 California. Industry Venture does business as Spearmint Rhino Gentlemen’s Club at

 15411 E. Valley Blvd in City of Industry, California.

       27.   Farmdale Hospitality Services, Inc. (“Farmdale”) is a California

 Corporation duly organized to do business in the State of California. Farmdale does

 business as Blue Zebra at 6872 Farmdale Ave in North Avenue, California.

       28.   Inland Restaurant Venture I, Inc., (“Inland”) is a California Corporation

 duly organized and authorized to do business in the State of California. Inland does

 business as Spearmint Rhino Gentlemen’s Club at 15004 Oxnard Street in Van

 Nuys, California.


                                          9
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20      PageID.245    Page 10 of 143



       29.    Midnight Sun Enterprises, Inc. (“Midnight”) is a California

 Corporation duly organized and authorized to do business in the State of California.

 Midnight does business as Spearmint Rhino Gentlemen’s Club at 19900 S.

 Normandie Blvd in Torrance, California.

       30.    Olympic Avenue Venture, Inc. (“Olympic”) is a California Corporation

 duly organized and authorized to do business in the State of California. Olympic

 does business as Spearmint Rhino Gentlemen’s Club at 2020 E. Olympic Blvd in

 Los Angeles, California.

       31.    The Oxnard Hospitality Services, Inc. (“Oxnard”) is a California

 Corporation duly organized and authorized to do business in the State of California.

 Oxnard does business as Spearmint Rhino Gentlemen’s Club at 630 Maulhardt Ave

 in Oxnard, California.

       32.    Platinum SJ Enterprise (“SJ”) is a California Limited Liability

 Company duly organized and authorized to do business in the State of California.

 SJ does business as Spearmint Rhino Gentlemen’s Club at 81 W. Santa Clara Street

 in San Jose California.

       33.    Rouge Gentlemen’s Club, Inc. (“Rouge”) is a California Corporation

 duly organized and authorized to do business in the State of California. Rouge does


                                         10
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.246    Page 11 of 143



 business as Dames N’ Games Topless Sports Bar at 14626 Ramer Street in Van Nuys

 California.

       34.     Washington Management, LLC (“Washington Mgmt”) is a California

 Limited Liability Company duly organized and authorized to do business in the State

 of California. Washington Mgmt does business as Dames N’ Games at 2319 E.

 Washington Blvd in Los Angeles California.

       35.     PNM Enterprises, Inc. (“PNM”) is a California Corporation duly

 organized to do business in the State of California. PNM does business as California

 Girls at 1109 N. Harbor Blvd in Santa Ana California.

       36.     Rialto Pockets, Inc. (“Rialto”) is a California Corporation duly

 organized to do business in the State of California. Rialto does business as Spearmint

 Rhino Gentlemen’s Club at 312 Riverside Ave in Rialto California.

       37.     Santa Barbara Hospitality Services, Inc. (“Santa Barbara”) is a

 California Corporation duly organized to do business in the State of California. Santa

 Barabara does business as Spearmint Rhino Gentlemen’s Club at 22 E. Montecito

 Street in Santa Barbara California.

       38.     Santa Maria Restaurant Enterprises, Inc. (“Santa Maria”) is a California

 Corporation duly organized to do business in the State of California. Santa Maria


                                           11
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20      PageID.247    Page 12 of 143



 does business as Spearmint Rhino Gentlemen’s Club at 505 S. Broadway in Santa

 Maria California.

       39.   The Spearmint Rhino Adult Superstore, Inc. (“Superstore”) is a

 California Corporation duly organized to do business in the State of California.

 Superstore does business at 15429 E. Valley Blvd in the City of Industry California.

       40.   High Expectations Hospitality, LLC (“Expectations”) is a Texas

 Limited Liability Company duly organized and authorized to do business in the State

 of Texas. Expectations does business as Spearmint Rhino Gentlemen’s Club at

 10965 Composite Drive in Dallas Texas.

       41.   Kentucky Hospitality Venture, LLC (“Kentucky Hospitality”) is a

 Delaware Limited Liability Company duly organized and authorized to do business

 in the State of Kentucky. Kentucky Hospitality does business as Spearmint Rhino

 Gentlemen’s Club at 5539 Athens Boonesboro Road in Lexington, Kentucky.

       42.   K-Kel, Inc. (“K-Kel”) is a Nevada Corporation duly organized and

 authorized to do business in the State of Nevada. K-Kel does business as The

 Spearmint Rhino Adult Cabaret at 3340 S. Highland Drive in Las Vegas, Nevada.




                                         12
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.248    Page 13 of 143



       43.     L.C.M., LLC (“LCM”) is an Idaho Limited Liability Company duly

 organized and authorized to do business in the State of Idaho. LCM does business

 Spearmint Rhino Gentlemen’s Club at 1500 W. Grove Street in Boise, Idaho.

       44.     Nitelife, Inc. (“Nitelife”) is a Minnesota Corporation duly organized to

 do business in the State of Minnesota. Nitelife does business as Spearmint Rhino

 Gentlemen’s Club at 725 S. Hennepin Ave in Minneapolis, Minnesota.

       45.     Penn Ave Hospitality, LLC (“Penn Ave”) is a Delaware Limited

 Liability Company duly organized to do business in the State of Pennsylvania. Penn

 Ave does business as Spearmint Rhino Gentlemen’s Club at 1620 Pennsylvania Ave

 in Pittsburgh, Pennsylvania.

       46.     Sarie’s Lounge, LLC (“Sarie’s”) is an Iowa Limited Liability Company

 duly organized and authorized to do business in the State of Iowa. Sarie’s does

 business as Spearmint Rhino Gentlemen’s Club at 2449 North 13th Street in Carter

 Lake, Iowa.

       47.     World Class Ventures, LLC (“World Class”) is an Iowa Limited

 Liability Company duly organized and authorized to do business in the State of Iowa.

 World Class does business as Spearmint Rhino Gentlemen’s Club at 2449 North

 13th Street in Carter Lake, Iowa.


                                           13
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20     PageID.249    Page 14 of 143



       48.   W.P.B. Hospitality, LLC (“WPB”) is a Florida Limited Liability

 Company duly organized to do business in the State of Florida. WPB does business

 as Spearmint Rhino Gentlemen’s Club at 2145 Zip Code Place in West Palm Beach,

 Florida.

       49.   The Spearmint Rhino Companies Worldwide, Inc. (“Worldwide”) is a

 Nevada corporation duly organized and authorized to do business in the State of

 California. Worldwide is located at 1875 Tandem Way in Norco, California.

       50.   Spearmint Rhino Consulting Worldwide, Inc. (“Consulting”) is a

 Delaware corporation duly organized and authorized to do business in the State of

 California. Consulting is located at 1875 Tandem Way in Norco, California.

       51.   V.C. Lauderdale, Inc. (“VC”) is a Florida corporation duly organized

 and authorized to do business in the State of Florida. VC does business as Vegas

 Cabaret at 5428 North University Drive, Lauderhill, Florida.

       52.   Defendant United States Small Business Administration (the “SBA”) is

 an independent federal agency created and authorized pursuant to 15 U.S.C. § 633,

 et seq. The SBA maintains a branch office at 477 Michigan Avenue, Suite 1819,

 McNamara Building, Detroit, Michigan, which is within the Eastern District of

 Michigan.


                                         14
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.250     Page 15 of 143



       53.     Defendant Jovita Carranza (“Carranza,” or the “Administrator”) is the

 Administrator of the SBA, a Cabinet-level position, and is sued in her official

 capacity only, as the Administrator of the SBA.

       54.     Authority to sue the Administrator is granted by 15 U.S.C. § 634(b),

 which states, in part:

       In the performance of, and with respect to, the functions, powers, and
       duties vested in him by this chapter the Administrator may—

       (1) sue and be sued in any court of record of a State having general
       jurisdiction, or in any United States district court, and jurisdiction is
       conferred upon such district court to determine such controversies
       without regard to the amount in controversy . . . .

       55.     Steven Mnuchin (the “Secretary”) is the Secretary of the Treasury

 Department (the “Treasury”) of the United States of America, and is sued in his

 official capacity only as the Secretary of the Treasury Department.

       56.     Defendant currently does not seek monetary relief, and seeks only to

 restrain the actions of the Administrator and the Secretary in each of their official

 capacities.

       57.     The United States of America is a sovereign nation dedicated to the

 protection of life, liberty, and property, as set forth in the Bill of Rights and other

 provisions and amendments to the Constitution of the United States of America.


                                           15
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.251   Page 16 of 143



                     RELEVANT STATUTORY PROVISIONS
                     AND ADMINISTRATIVE REGULATIONS

       58.    The CARES Act was signed into law by the President of the United

 States on March 28, 2020, and is currently in effect.

       59.    A true and accurate copy of the Paycheck Protection Program (the

 “PPP”) provisions of the CARES Act is attached hereto as Exhibit A and hereby

 incorporated by reference as though fully set forth herein.

       60.    The PPP provisions of the CARES Act instruct the SBA to promulgate

 rules as follows:

       SEC. 1114. EMERGENCY RULEMAKING AUTHORITY.

       Not later than 15 days after the date of the enactment of this Act, the
       Administrator shall issue regulations to carry out this title and the
       amendments made by this title without regard to the notice
       requirements under section 553(b) of title 5, Unites States Code.

       61.    The CARES Act specifically tasks the SBA with administering the

 PPP. The PPP further provides at 15 U.S.C. § 636(a)(36)(F)(ii):

       Delegated authority

       (I) In general

       For purposes of making covered loans for the purposes described in
       clause (i), a lender approved to make loans under this subsection shall
       be deemed to have been delegated authority by the Administrator to
       make and approve covered loans, subject to the provisions of this
       paragraph.
                                          16
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.252    Page 17 of 143




       (II) Considerations

       In evaluating the eligibility of a borrower for a covered loan with the
       terms described in this paragraph, a lender shall consider whether the
       borrower—

             (aa) was in operation on February 15, 2020; and

             (bb)(AA) had employees for whom the borrower paid salaries
             and payroll taxes; or

             (BB) paid independent contractors, as reported on a Form 1099-
             MISC.

       (iii) Additional lenders

       The authority to make loans under this paragraph shall be extended to
       additional lenders determined by the Administrator and the Secretary
       of the Treasury to have the necessary qualifications to process, close,
       disburse and service loans made with the guarantee of the
       Administration.

       62.   Pursuant to the PPP, the SBA did, in fact, promulgate regulations on

 April 1, 2020. A true and accurate copy of Business Loan Program Temporary

 Changes; Paycheck Protection Program, RIN 3245-AH34 (Interim Final Rule Apr.

 1, 2020) (the “SBA 3245”), as promulgated by the SBA, is attached hereto as

 Exhibit B and hereby incorporated by reference as though fully set forth herein.

       63.   SBA 3245 provides, in part:

       Businesses that are not eligible for PPP loans are identified in 13 CFR 120.110
       and described further in SBA’s Standard Operating Procedure (SOP) 50 10,
       Subpart B, Chapter 2, except that nonprofit organizations authorized under the
                                          17
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.253    Page 18 of 143



       Act are eligible. (SOP 50 10 can be found at https://www.sba.gov/document
       /sop-50-10-5-lender-development-company-loan-programs.)

       64.    SBA 3245 further provides that PPP loans with be provided on a first-

 come, first-served basis until funds are exhausted. [See Ex. B, p.13]. The PPP has

 a total monetary limit of $349,000,000,000.00 ($349 Billion).

       65.    A true and accurate copy of Business Loan Program, 60 Fed. Reg.

 64356 et seq. (proposed Dec. 15, 1995; to be codified at 13 C.F.R. § 120.110), as

 promulgated by the SBA, is attached hereto as Exhibit C and hereby incorporated

 by reference as though fully set forth herein.

       66.    A true and accurate copy of SBA Business Loan Ineligible Businesses

 Rule, 13 C.F.R § 120.110 (2020), as actually enacted, is attached hereto as Exhibit

 D and hereby incorporated by reference as though fully set forth herein.

       67.    13 C.F.R § 120.110 provides, in part:

       The following types of Businesses are ineligible:

                                    *      *      *
       (p) Businesses which:

              (1) Present live performances of a prurient sexual nature; or

              (2) Derive directly or indirectly more than de minimis gross
              revenue through the sale of products or services, or the
              presentation of any depiction or display, of a prurient sexual
              nature;

                                           18
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.254    Page 19 of 143



 These provisions are hereinafter referred to simply as the “Regulations.”

       68.    A true and accurate copy of SBA Standard Operating Procedure 50 10

 5(K) – Lender and Development Company Loan Programs (Apr. 1, 2019), is

 attached hereto as Exhibit E and hereby incorporated by reference as though fully

 set forth herein.

       69.    The SBA Standard Operating Procedure 50 10 5(K) – Lender and

 Development Company Loan Programs (Apr. 1, 2019) provides, in part, at Ch.2

 (III)(A):

       15. Businesses Providing Prurient Sexual Material (13 CFR § 120.110
       (p))
             a. A business is not eligible for SBA assistance if:

                     i. It presents live or recorded performances of a prurient
                     sexual nature; or

                     ii. It derives more than 5% of its gross revenue, directly or
                     indirectly, through the sale of products, services or the
                     presentation of any depictions or displays of a prurient
                     sexual nature.

              b. SBA has determined that financing lawful activities of a
              prurient sexual nature is not in the public interest. The Lender
              must consider whether the nature and extent of the sexual
              component causes the business activity to be prurient.

              c. If a Lender finds that the Applicant may have a business aspect
              of a prurient sexual nature, prior to submitting an application to
              the LGPC (non-delegated) or requesting a loan number
              (delegated), the Lender must document and submit the analysis
              and supporting documentation to the Associate General Counsel
                                           19
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.255    Page 20 of 143



              for Litigation at PSMReview@sba.gov for a final Agency
              decision on eligibility. Upon approval by SBA, the Lender may
              submit the application to the LGPC or may proceed to process
              the loan under its delegated authority. A non-delegated Lender
              must submit a copy of SBA’s approval with the application to
              the LGPC. A delegated Lender must retain its analysis,
              supporting documentation, and evidence of SBA’s approval in
              its loan file and must submit the analysis and supporting
              documentation to SBA with any request for guaranty purchase.
              SBA also may review such documentation when conducting
              Lender oversight activities.

 These provisions are hereinafter referred to as the “SOP.”

       70.    Defendant SBA is responsible for formulating, issuing, and enforcing

 the Regulations and the SOP.

       71.    A true and accurate exemplar copy of the SBA Paycheck Protection

 Program Borrower Application Form 2483 (Apr. 2020) is attached hereto as Exhibit

 F, and hereby incorporated by reference as though fully set forth herein.

       72.    A true and accurate copy of a lender Paycheck Protection Program

 Supplemental Information Form (current as of Apr. 5, 2020) is attached hereto as

 Exhibit G and hereby incorporated by reference as though fully set forth herein.

       73.    The First Amendment to the Unites States Constitution reads:

       Congress shall make no law respecting an establishment of religion, or
       prohibiting the free exercise thereof; or abridging the freedom of
       speech, or of the press, or the right of the people peaceably to assemble,
       and to petition the Government for a redress of grievances.

                                          20
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.256     Page 21 of 143



       74.    The Fifth Amendment to the United States Constitution reads:

       No person shall be held to answer for a capital, or otherwise infamous
       crime, unless on a presentment or indictment of a grand jury, except in
       cases arising in the land or naval forces, or in the militia, when in actual
       service in time of war or public danger; nor shall any person be subject
       for the same offense to be twice put in jeopardy of life or limb; nor shall
       be compelled in any criminal case to be a witness against himself, nor
       be deprived of life, liberty, or property, without due process of law; nor
       shall private property be taken for public use, without just
       compensation.

                            GENERAL ALLEGATIONS

 DV Diamond Club of Flint, LLC (“DV”)

       75.    DV is an alcohol-serving establishment open to the consenting adult

 public which is in the business of, has presented, and desires to continue to present

 in the future, male and female performance dance entertainment which is fully

 clothed and, at times for the female entertainers, topless. All of the entertainment

 provided by DV is non-obscene and appeals to healthy human interests and desires.

       76.    None of the live performances at DV are unlawful or obscene. Neither

 DV nor any of the entertainers who have performed on its premises have ever been

 charged, let alone convicted, of any crimes of obscenity.

       77.    DV presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to:




                                           21
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.257   Page 22 of 143



              a.       Class C Liquor License issued by the Michigan Liquor Control

       Commission, with permits for Sunday Sales, Additional Bar and Specially

       Designated Merchant.

              b.       A business license to present “Adult Entertainment” issued by

       the City of Flint, Michigan.

              c.       A business license with a “dance permit” issued by the City of

       Flint, Michigan.

       78.    DV is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order 2020-21) issued by the Governor of

 Michigan as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, DV has suffered significant business losses, but plans

 to reopen when legally permitted to do so.     DV has been closed for business since

 at least 12:01 AM on March 24, 2020, and remains closed as of the date this amended

 complaint is filed.

       79.    In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – DV applied for a PPP loan.




                                           22
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.258    Page 23 of 143



       80.    On or about April 6, 2020, DV submitted an application for a PPP loan

 through its lender in Lake Orion, State of Michigan; that being within the Eastern

 District of Michigan. Its lender is an approved SBA Lender. A true and accurate

 copy of DV’s PPP loan application to (the “DV’s Application”) is attached hereto as

 Exhibit H and is incorporated by reference as though fully set forth herein.

       81.    Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), DV’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by DV.

       82.    DV is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       83.    DV is informed that it has been assigned a loan number, which operates

 as a ‘placeholder’ for receiving the loan. That is, absent a lack of funding or other

 unforeseen circumstance, the loan will be approved by the SBA and the loan

 proceeds will be issued to DV.

       84.    DV intends to use the PPP loan funds in accordance with the PPP

 provision of the CARES Act, such that the loan will qualify for forgiveness under

 the CARES Act. DV will definitely use a substantial amount, and intends to use as


                                          23
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.259    Page 24 of 143



 much of the loan proceeds as possible, for purposes that qualify for forgiveness,

 including payroll and rent, in order to maximize the forgivable amount of the loan.

       85.    However, upon information and belief, DV may not qualify for the

 forgiveness of its PPP loan due to the Regulations. That is, in order to qualify for

 forgiveness, DV will be required to prove it is fully eligible for the loan under the

 PPP provisions of the CARES Act, but will be unable to do so due to the SBA’s

 adoption of the exclusions of 13 C.F.R § 120.110(p) via SBA 3245.

       86.    If DV knew for certain that its PPP loan would not be forgiven without

 regard to how the loan proceeds were used and when, it would use the proceeds in

 accordance with its greatest business needs rather than to maximize the forgivable

 amount of the loan.

 Benelux Corporation (“Benelux”)

       87.    Benelux is a full service bar and restaurant, including alcohol service,

 open to the consenting adult public which is in the business of, has presented, and

 desires to continue to present in the future, female performance dance entertainment

 which is fully clothed and, at times topless. All of the entertainment provided by

 Benelux is non-obscene, appeals to healthy human interests and desires.




                                          24
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.260    Page 25 of 143



       88.    None of the live performances at Benelux are unlawful or obscene.

 Neither Benelux nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       89.    Benelux presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to:

              a.    Public Assembly Operational permit issued by the Austin

       (Texas) Fire Department;

              b.    Permit to Operate a Food Enterprise issued by Austin (Texas)

       Public Health;

              c.    Mixed Beverage Permit, Beverage Cartage Permit, and Mixed

       Beverage Late Hours Permit issued by the Texas Alcoholic Beverage

       Commission; and

              d.    Texas Sales and Use Permit.

       90.    Benelux is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order No. GA-14) issued by the Governor of

 Texas any by the directive of the Mayor of the City of Austin, as a result of the

 COVID-19 pandemic. As a direct and proximate result of such state-and-city-

 ordered closure, Benelux has suffered significant business losses, but plans to reopen

                                          25
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.261    Page 26 of 143



 when legally permitted to do so. Benelux has been closed for business since at least

 12:01 AM on March 17, 2020, and remains closed as of the date this amended

 complaint is filed.

       91.    In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Benelux applied for a PPP loan.

       92.    Benelux has submitted an application for a PPP loan through its lender

 in Austin, Texas. Its lender is an approved SBA Lender.

       93.    Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Benelux’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Benelux.

       94.    Benelux is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       95.    However, Benelux reasonably believes that its Application will be

 rejected or fatally delayed due to the SOP and/or the Regulations. Benelux has

 learned that numerous other similar businesses, which presented non-obscene female

 performance dance entertainment of an “exotic,” “topless” and/or fully nude variety


                                          26
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.262     Page 27 of 143



 have had their applications for PPP loans rejected by their SBA lending banks, or

 derailed, on their bank’s belief that the business is disqualified by the Regulations

 and/or the SOP. Specifically, Benelux has learned that other similar establishments

 have had their applications for PPP loans rejected on the belief that the clubs present

 “live performances of a prurient sexual nature” within the meaning of 13 C.F.R. §

 120.110(p). Benelux reasonably fears its Application will suffer the same fate as the

 applications of these other businesses which have had their applications denied.

       96.    Benelux also fears that the Regulations and the SOP will cause its

 Application to be delayed until all PPP loan funds are exhausted; therefore

 potentially rendering any later request for judicial relief to be moot. The funds

 allocated for PPP loans are to be extended on a first-come, first-served, basis until

 all funds are exhausted, and no further funds are currently available. The SOP

 provides that if the “Lender finds that the Applicant may have a business aspect of

 a prurient sexual nature” the lender is to email the SBA for a “final Agency decision

 on eligibility.” Given the pressures and workload placed on the SBA by the CARES

 Act and the COVID-19 pandemic, Benelux reasonably fears either that no agency

 decision will be forthcoming while PPP funds remain, or that the SBA will decide

 that Benelux is not eligible with no time for it to obtain relief while PPP funds

 remain.


                                           27
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.263   Page 28 of 143



       97.    In the event that Benelux is unable to obtain a PPP loan it may lack the

 staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Benelux to engage in protected

 First Amendment activity; and the inability of Benelux’s staff, entertainers, and

 customers to continue engaging in or viewing protected First Amendment activity.




 BDS Restaurant, Inc. (“BDS”)

       98.    BDS is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times topless. All of the entertainment provided by BDS is non-

 obscene and appeals to healthy human interests and desires.

       99.    None of the live performances at BDS are unlawful or obscene. Neither

 BDS nor any of the entertainers who have performed on its premises have ever been

 charged, let alone convicted, of any crimes of obscenity.

       100. BDS presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to:




                                          28
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.264   Page 29 of 143



              a.       Permits to sell alcohol from the Texas Alcoholic Beverage

       Commission; and

              b.       Sexually Oriented Business Permit from the City of Dallas.

       101. BDS is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order No. GA-14) issued by the Governor of

 Texas as a result of the COVID-19 pandemic. As a direct and proximate result of

 such state-ordered closure, BDS has suffered significant business losses, but plans

 to reopen when legally permitted to do so. BDS has been closed for business since

 at least 12:01 AM on April 2, 2020, and remains closed as of the date this amended

 complaint is filed.

       102. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – BDS applied for a PPP loan.

       103. BDS has submitted an application for a PPP loan through its lender in

 Tyler, Texas. Its lender is an approved SBA Lender.

       104. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), BDS’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by BDS.


                                           29
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.265     Page 30 of 143



       105. BDS is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       106. However, BDS reasonably believes that its Application will be rejected

 or fatally delayed due to the SOP and/or the Regulations. BDS has learned that

 numerous other similar businesses, which presented non-obscene female

 performance dance entertainment of an “exotic,” “topless” and/or fully nude variety

 have had their applications for PPP loans rejected by their SBA lending banks, or

 derailed, on their bank’s belief that the business is disqualified by the Regulations

 and/or the SOP. Specifically, BDS has learned that other similar establishments

 have had their applications for PPP loans rejected on the belief that the clubs present

 “live performances of a prurient sexual nature” within the meaning of 13 C.F.R. §

 120.110(p). BDS reasonably fears its Application will suffer the same fate as the

 applications of these other businesses which have had their applications denied.

       107. BDS also fears that the Regulations and the SOP will cause its

 Application to be delayed until all PPP loan funds are exhausted; therefore

 potentially rendering any later request for judicial relief to be moot. The funds

 allocated for PPP loans are to be extended on a first-come, first-served, basis until

 all funds are exhausted, and no further funds are currently available. The SOP

                                           30
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.266    Page 31 of 143



 provides that if the “Lender finds that the Applicant may have a business aspect of

 a prurient sexual nature” the lender is to email the SBA for a “final Agency decision

 on eligibility.” Given the pressures and workload placed on the SBA by the CARES

 Act and the COVID-19 pandemic, BDS reasonably fears either that no agency

 decision will be forthcoming while PPP funds remain, or that the SBA will decide

 that BDS is not eligible with no time for it to obtain relief while PPP funds remain.

       108. In the event that BDS is unable to obtain a PPP loan it may lack the

 staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of BDS to engage in protected First

 Amendment activity; and the inability of BDS’s staff, entertainers, and customers to

 continue engaging in or viewing protected First Amendment activity.

 DB Entertainment, Inc. (“DB”)

       109. DB is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times topless. All of the entertainment provided by DB is non-

 obscene and appeals to healthy human interests and desires.




                                          31
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.267    Page 32 of 143



          110. None of the live performances at DB are unlawful or obscene. Neither

 DB nor any of the entertainers who have performed on its premises have ever been

 charged, let alone convicted, of any crimes of obscenity.

          111. DB presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to:

                a.     Permits to sell alcohol from the Texas Alcoholic Beverage

          Commission; and

                b.     A specialized certificate of occupancy for a ‘Sexually Oriented

          Business.’

          112. DB is currently shuttered as a result of the emergency “shelter-in-place”

 executive order (Executive Order No. GA-14) issued by the Governor of Texas as a

 result of the COVID-19 pandemic. As a direct and proximate result of such state-

 ordered closure, DB has suffered significant business losses, but plans to reopen

 when legally permitted to do so. DB has been closed for business since at least 12:01

 AM on April 2, 2020, and remains closed as of the date this amended complaint is

 filed.




                                            32
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.268     Page 33 of 143



       113. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – DB applied for a PPP loan.

       114. DB submitted an application for a PPP loan through its lender in Tyler,

 Texas. Its lender is an approved SBA Lender.

       115. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), DB’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by DB.

       116. DB is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       117. On April 5, 2020, DB was informed that its loan application was denied.

 The reason for the denial, as stated by Senior Vice President of DB’s lender, is “I

 was just informed by my Regional President who was told by senior management

 that SOB’s are not eligible for this program.”

       118. A true and accurate copy of the correspondence DB’s representative

 received from its lender, with redactions to keep the identity of the lender out of the

 public record, is attached hereto as Exhibit I.


                                           33
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.269    Page 34 of 143



       119. The term “SOB,” as used in Exhibit I, and reference above, is an

 acronym for a Sexually Oriented Businesses, a designation in local municipal

 ordinances give to establishments such as DB, which present female performance

 dance entertainment and which are colloquially known as gentlemen’s clubs.

       120. In the event that DB is unable to obtain a PPP loan it may lack the staff

 and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of DB to engage in protected First

 Amendment activity; and the inability of DB’s staff, entertainers, and customers to

 continue engaging in or viewing protected First Amendment activity.

 Millennium Restaurants Group, Inc. (“Millennium”)

       121. Millennium is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times topless. All of the entertainment provided by Millennium

 is non-obscene and appeals to healthy human interests and desires.

       122. None of the live performances at Millennium are unlawful or obscene.

 Neither Millennium nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.


                                          34
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.270   Page 35 of 143



       123. Millennium presents lawful entertainment in conformity with its

 various licenses, permits, or government approvals, including but not limited to:

             a.     Permits to sell alcohol from the Texas Alcoholic Beverage

       Commission; and

             b.     A Sexually Oriented Business Permit from the City of Dallas.

       124. Millennium is currently shuttered as a result of the emergency “shelter-

 in-place” executive order (Executive Order No. GA-14) issued by the Governor of

 Texas as a result of the COVID-19 pandemic. As a direct and proximate result of

 such state-ordered closure, Millennium has suffered significant business losses, but

 plans to reopen when legally permitted to do so. Millennium has been closed for

 business since at least 12:01 AM on April 2, 2020, and remains closed as of the date

 this amended complaint is filed.

       125. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Millennium applied for a PPP loan.

       126. Millennium submitted an application for a PPP loan through its lender

 in Tyler, Texas. Its lender is an approved SBA Lender.




                                          35
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.271   Page 36 of 143



          127. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Millennium’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Millennium.

          128. Millennium is fully qualified -- but for the Regulations and the SOP or

 the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

          129. On April 5, 2020, Millennium was informed that its loan application

 was denied. The reason for the denial, as stated by Senior Vice President of

 Millennium’s lender, is “I was just informed by my Regional President who was told

 by senior management that SOB’s are not eligible for this program.”

          130. A true and accurate copy of the correspondence Millennium’s

 representative received from its lender, with redactions to keep the identity of the

 lender out of the public record, is attached hereto as Exhibit I.

          131. The term “SOB,” as used in Exhibit I, and reference above, is an

 acronym for a Sexually Oriented Businesses, a designation in local municipal

 ordinances give to establishments such as Millennium, which present female

 performance dance entertainment and which are colloquially known as gentlemen’s

 clubs.


                                            36
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.272   Page 37 of 143



       132. In the event that Millennium is unable to obtain a PPP loan it may lack

 the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Millennium to engage in

 protected First Amendment activity; and the inability of Millennium’s staff,

 entertainers, and customers to continue engaging in or viewing protected First

 Amendment activity.

 T and N Incorporated (“T&N”)

       133. T&N is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times topless. All of the entertainment provided by T&N is

 non-obscene and appeals to healthy human interests and desires.

       134. None of the live performances at T&N are unlawful or obscene.

 Neither T&N nor any of the entertainers who have performed on its premises have

 ever been charged, let alone convicted, of any crimes of obscenity.

       135. T&N presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to:




                                          37
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.273   Page 38 of 143



              a.       Permits to sell alcohol from the Texas Alcoholic Beverage

       Commission; and

              b.       A Sexually Oriented Business Permit from the City of Arlington.

       136. T&N is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order No. GA-14) issued by the Governor of

 Texas as a result of the COVID-19 pandemic. As a direct and proximate result of

 such state-ordered closure, T&N has suffered significant business losses, but plans

 to reopen when legally permitted to do so. T&N has been closed for business since

 at least 12:01 AM on April 2, 2020, and remains closed as of the date this amended

 complaint is filed.

       137. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – T&N applied for a PPP loan.

       138. T&N submitted an application for a PPP loan through its lender in

 Tyler, Texas. Its lender is an approved SBA Lender.

       139. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), T&N’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by T&N.


                                           38
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.274     Page 39 of 143



       140. T&N is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       141. On April 5, 2020, T&N was informed that its loan application was

 denied. The reason for the denial, as stated by Senior Vice President of T&N’s

 lender, is “I was just informed by my Regional President who was told by senior

 management that SOB’s are not eligible for this program.”

       142. A true and accurate copy of the correspondence T&N’s representative

 received from its lender, with redactions to keep the identity of the lender out of the

 public record, is attached hereto as Exhibit I.

       143. The term “SOB,” as used in Exhibit I, and reference above, is an

 acronym for a Sexually Oriented Businesses, a designation in local municipal

 ordinances give to establishments such as T&N, which present female performance

 dance entertainment and which are colloquially known as gentlemen’s clubs.

       144. In the event that T&N is unable to obtain a PPP loan it may lack the

 staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of T&N to engage in protected First

 Amendment activity; and the inability of T&N’s staff, entertainers, and customers

 to continue engaging in or viewing protected First Amendment activity.
                                           39
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.275     Page 40 of 143



 Burch Management Company, Inc. (“Burch”)

        145. Burch is a business services company that provides a range of services

 to businesses including, inter alia: accounting, payroll, advertising services,

 consulting, and bulk goods purchasing.

        146. Burch provides services to a number of establishments that provide

 female performance dance entertainment, including BDS, DB, Millennium, and

 T&N.

        147. None of the live performances at the businesses serviced by Burch are

 unlawful or obscene.

        148. A number of the companies serviced by Burch are shuttered as a result

 of the emergency “shelter-in-place” executive order (Executive Order No. GA-14)

 issued by the Governor of Texas as a result of the COVID-19 pandemic. As a direct

 and proximate result of such state-ordered closure, Burch has suffered significant

 business losses, but plans to return to full operations when its clients are able to do

 so.

        149. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Burch applied for a PPP loan.


                                           40
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.276     Page 41 of 143



       150. Burch submitted an application for a PPP loan through its lender in

 Tyler, Texas. Its lender is an approved SBA Lender.

       151. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Burch lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by Burch.

       152. Burch is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       153. On April 5, 2020, Burch was informed that its loan application was

 denied. The reason for the denial, as stated by Senior Vice President of Burch’s

 lender, is “I was just informed by my Regional President who was told by senior

 management that SOB’s are not eligible for this program.”

       154. A true and accurate copy of the correspondence Burch’s representative

 received from its lender, with redactions to keep the identity of the lender out of the

 public record, is attached hereto as Exhibit I.

       155. The term “SOB,” as used in Exhibit I, and reference above, is an

 acronym for a Sexually Oriented Businesses, a designation in local municipal

 ordinances give to establishments such as Burch’s clients, which present female


                                           41
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.277   Page 42 of 143



 performance dance entertainment and which are colloquially known as gentlemen’s

 clubs.

          156. In the event that Burch is unable to obtain a PPP loan it may lack the

 staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business, all for being regarded as or for receiving income

 from businesses that engage in First Amendment activity.

 JCB of Gainesville, Inc. (“JCB”)

          157. JCB is a full service restaurant open to the consenting adult public

 which is in the business of, has presented, and desires to continue to present in the

 future, female performance dance entertainment which is fully clothed and, at times

 fully nude. All of the entertainment provided by JCB is non-obscene and appeals to

 healthy human interests and desires.

          158. None of the live performances at JCB are unlawful or obscene. Neither

 JCB nor any of the entertainers who have performed on its premises have ever been

 charged, let alone convicted, of any crimes of obscenity.

          159. JCB is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order 20-91) issued by the Governor of Florida

 as a result of the COVID-19 pandemic. As a direct and proximate result of such


                                           42
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20      PageID.278    Page 43 of 143



 state-ordered closure, JCB has suffered significant business losses, but plans to

 reopen when legally permitted to do so. JCB has been closed for business since at

 least 12:01 AM on April 3, 2020, and remains closed as of the date this amended

 complaint is filed.

       160. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – JCB applied for a PPP loan.

       161. On or about April 6, 2020, JCB submitted an application for a PPP loan

 through its lender in Gainesville, Florida. Its lender is an approved SBA Lender.

       162. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), JCB’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by JCB.

       163. JCB is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       164. On April 14, 2020, JCB was informed that its loan application was

 denied. The reason for the denial, as stated by a representative for JCB’s lender by




                                         43
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.279    Page 44 of 143



 text message, was that “based on business type and the income type it does not

 qualify for the PPP loan.”

       165. JCB understands and interprets the reason given for the denial of its

 PPP loan to be that its business is excluded by 13 C.F.R § 120.110(p), which is made

 applicable to the PPP provisions of the CARES Act via SBA 3245.

       166. In the event that JCB is unable to obtain a PPP loan it may lack the staff

 and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of JCB to engage in protected First

 Amendment activity; and the inability of JCB staff, entertainers, and customers to

 continue engaging in or viewing protected First Amendment activity.

 MAG Enterprises, Inc. (“MAG Enterprises”)

       167. MAG Enterprises is an alcohol-serving commercial establishment open

 to the consenting adult public which is in the business of, has presented, and desires

 to continue to present in the future, female performance dance entertainment which

 is fully clothed and, at times topless. All of the entertainment provided by MAG

 Enterprises is non-obscene and appeals to healthy human interests and desires.

       168. None of the live performances at MAG Enterprises are unlawful or

 obscene. Neither MAG Enterprises nor any of the entertainers who have performed


                                          44
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.280    Page 45 of 143



 on its premises have ever been charged, let alone convicted, of any crimes of

 obscenity.

       169. MAG Enterprises presents lawful entertainment in conformity with its

 various licenses, permits, or government approvals, including but not limited to:

              a.    Liquor License from the Pennsylvania Liquor Control Board

       with permits for Amusement, Extended Hours Food, and Sunday Sales; and

              b.    Amusement License from the City of Philadelphia

       170. MAG Enterprises is currently shuttered as a result of the emergency

 “shelter-in-place” executive order (Order of the Governor of the Commonwealth of

 Pennsylvania for Individuals to Stay at Home) issued by the Governor of

 Pennsylvania as a result of the COVID-19 pandemic. As a direct and proximate

 result of such state-ordered closure, MAG Enterprises has suffered significant

 business losses, but plans to reopen when legally permitted to do so. MAG

 Enterprises has been closed for business since at least 8:00 PM on April 1, 2020, and

 remains closed as of the date this amended complaint is filed.

       171. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – MAG Enterprises applied for a PPP loan.


                                          45
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.281    Page 46 of 143



       172. On or about MAG Enterprises, MAG Enterprises submitted an

 application for a PPP loan through its lender in Philadelphia, Pennsylvania. Its

 lender is an approved SBA Lender.

       173. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), MAG Enterprises’s lender

 is and will operate as a delegate of the SBA in the processing and approval or

 disapproval of the PPP loan sought by MAG Enterprises.

       174. MAG Enterprises is fully qualified -- but for the Regulations and the

 SOP or the SBA’s application thereof -- to receive a PPP loan under all relevant

 statutes, regulations, and procedures.

       175. MAG Enterprises has been informed that its loan application was

 denied. The lender’s stated reason for the denial is that MAG Enterprises is a

 gentlemen’s club. MAG Enterprises understands and interprets the reason given for

 the denial of its PPP loan to be that its business is excluded by 13 C.F.R § 120.110(p),

 which is made applicable to the PPP provisions of the CARES Act via SBA 3245.

       176.    In the event that MAG Enterprises is unable to obtain a PPP loan it

 may lack the staff and/or funds to reopen following the COVID-19 pandemic,

 resulting in the permanent ruination of its business; the inability of MAG Enterprises

 to engage in protected First Amendment activity; and the inability ofof MAG


                                           46
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.282   Page 47 of 143



 Enterprises’ staff, entertainers, and customers to continue engaging in or viewing

 protected First Amendment activity.

 2740 Corporation

       177. 2740 Corporation is a commercial establishment open to the consenting

 adult public which is in the business of, has presented, and desires to continue to

 present in the future, female performance dance entertainment which is fully clothed

 and, at times topless. All of the entertainment provided by 2740 Corporation is non-

 obscene and appeals to healthy human interests and desires.

       178. None of the live performances at 2740 Corporation are unlawful or

 obscene. Neither 2740 Corporation nor any of the entertainers who have performed

 on its premises have ever been charged, let alone convicted, of any crimes of

 obscenity.

       179. 2740 Corporation presents lawful entertainment in conformity with its

 various licenses, permits, or government approvals, including but not limited to:

              a.    Business Privilege License from the City of Philadelphia; and

              b.    Certificate of Use and Occupancy from the City of Philadelphia.

       180. 2740 Corporation is currently shuttered as a result of the emergency

 “shelter-in-place” executive order (Order of the Governor of the Commonwealth of

                                          47
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.283   Page 48 of 143



 Pennsylvania for Individuals to Stay at Home) issued by the Governor of

 Pennsylvania as a result of the COVID-19 pandemic. As a direct and proximate

 result of such state-ordered closure, 2740 Corporation has suffered significant

 business losses, but plans to reopen when legally permitted to do so. 2740

 Corporation has been closed for business since at least 8:00 PM on April 1, 2020,

 and remains closed as of the date this amended complaint is filed.

       181. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – 2740 Corporation applied for a PPP loan.

       182. 2740 Corporation submitted an application for a PPP loan through its

 lender in Philadelphia Pennsylvania. Its lender is an approved SBA Lender.

       183. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), 2740 Corporation lender

 is and will operate as a delegate of the SBA in the processing and approval or

 disapproval of the PPP loan sought by 2740 Corporation.

       184. 2740 Corporation is fully qualified -- but for the Regulations and the

 SOP or the SBA’s application thereof -- to receive a PPP loan under all relevant

 statutes, regulations, and procedures.




                                          48
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.284     Page 49 of 143



       185. 2740 Corporation has been informed that its loan application was

 denied. The reason given for the denial is that 2740 Corporation operates a

 gentlemen’s club. 2740 Corporation understands and interprets the reason given for

 the denial of its PPP loan to be that its business is excluded by 13 C.F.R § 120.110(p),

 which is made applicable to the PPP provisions of the CARES Act via SBA 3245.

       186. In the event that 2740 Corporation is unable to obtain a PPP loan it may

 lack the staff and/or funds to reopen following the COVID-19 pandemic, resulting

 in the permanent ruination of its business; the inability of 2740 Corporation to

 engage in protected First Amendment activity; and the inability of 2740

 Corporation’s staff, entertainers, and customers to continue engaging in or viewing

 protected First Amendment activity.

 MAG Pitt LP (“MAG Pitt”)

       187. MAG Pitt is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times topless. All of the entertainment provided by MAG Pitt

 is non-obscene and appeals to healthy human interests and desires.




                                           49
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20      PageID.285    Page 50 of 143



       188. None of the live performances at MAG Pitt are unlawful or obscene.

 Neither MAG Pitt nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       189. MAG Pitt presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to: Liquor

 License issues by the Pennsylvania Liquor Control Board with Amusement Permit,

 Extended Hours Food Permit, and Sunday Sales Permit.

       190. MAG Pitt is currently shuttered as a result of the emergency “shelter-

 in-place” executive order (Order of the Governor of the Commonwealth of

 Pennsylvania for Individuals to Stay at Home) issued by the Governor of

 Pennsylvania as a result of the COVID-19 pandemic. As a direct and proximate

 result of such state-ordered closure, MAG Pitt has suffered significant business

 losses, but plans to reopen when legally permitted to do so. MAG Pitt has been

 closed for business since at least 8:00 PM on April 1, 2020, and remains closed as

 of the date this amended complaint is filed.

       191. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – MAG Pitt applied for a PPP loan.



                                          50
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.286     Page 51 of 143



       192. On or about MAG Pitt has submitted an application for a PPP loan

 through its lender in Pittsburgh, Pennsylvania. Its lender is an approved SBA

 Lender.

       193. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), MAG Pitt’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by MAG Pitt.

       194. MAG Pitt is fully qualified -- but for the Regulations and the SOP or

 the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       195. However, MAG Pitt reasonably believes that its Application will be

 rejected or fatally delayed due to the SOP and/or the Regulations. MAG Pitt has

 learned that numerous other similar businesses, which presented non-obscene female

 performance dance entertainment of an “exotic,” “topless” and/or fully nude variety

 have had their applications for PPP loans rejected by their SBA lending banks, or

 derailed, on their bank’s belief that the business is disqualified by the Regulations

 and/or the SOP. Specifically, MAG Pitt has learned that other similar establishments

 have had their applications for PPP loans rejected on the belief that the clubs present

 “live performances of a prurient sexual nature” within the meaning of 13 C.F.R. §



                                           51
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.287    Page 52 of 143



 120.110(p). MAG Pitt reasonably fears its Application will suffer the same fate as

 the applications of these other businesses which have had their applications denied.

       196. MAG Pitt also fears that the Regulations and the SOP will cause its

 Application to be delayed until all PPP loan funds are exhausted; therefore

 potentially rendering any later request for judicial relief to be moot. The funds

 allocated for PPP loans are to be extended on a first-come, first-served, basis until

 all funds are exhausted, and no further funds are currently available. The SOP

 provides that if the “Lender finds that the Applicant may have a business aspect of

 a prurient sexual nature” the lender is to email the SBA for a “final Agency decision

 on eligibility.” Given the pressures and workload placed on the SBA by the CARES

 Act and the COVID-19 pandemic, MAG Pitt reasonably fears either that no agency

 decision will be forthcoming while PPP funds remain, or that the SBA will decide

 that MAG Pitt is not eligible with no time for it to obtain relief while PPP funds

 remain.

       197. In the event that MAG Pitt is unable to obtain a PPP loan it may lack

 the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of MAG Pitt to engage in protected

 First Amendment activity; and the inability of MAG Pitt’s staff, entertainers, and

 customers to continue engaging in or viewing protected First Amendment activity.

                                          52
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.288    Page 53 of 143



 Filosadelfia, LLC (“Filosadelfia”)

       198. Filosadelfia is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times topless. All of the entertainment provided by Filosadelfia

 is non-obscene and appeals to healthy human interests and desires.

       199. None of the live performances at Filosadelfia are unlawful or obscene.

 Neither Filosadelfia nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       200. Filosadelfia presents lawful entertainment in conformity with its

 various licenses, permits, or government approvals, including but not limited to:

              a.    Liquor License issued by the Pennsylvania Liquor Control Board

       with associated Amusement Permit and Sunday Sales Permit;

              b.    Amusement Permit issued by the City of Philadelphia.

       201. Filosadelfia is currently shuttered as a result of the emergency “shelter-

 in-place” executive order (Order of the Governor of the Commonwealth of

 Pennsylvania for Individuals to Stay at Home) issued by the Governor of

 Pennsylvania as a result of the COVID-19 pandemic. As a direct and proximate

                                          53
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.289     Page 54 of 143



 result of such state-ordered closure, Filosadelfia has suffered significant business

 losses, but plans to reopen when legally permitted to do so. Filosadelfia has been

 closed for business since at least 8:00 PM on April 1, 2020, and remains closed as

 of the date this amended complaint is filed.

        202. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Filosadelfia applied for a PPP loan.

        203. Filosadelfia has attempted to submit an application for a PPP loan

 through its lender in Sewell, New Jersey. Its lender is an approved SBA Lender.

        204. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Filosadelfia lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Filosadelfia.

        205. Filosadelfia is fully qualified -- but for the Regulations and the SOP or

 the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

        206. Filosadelfia’s lender refused to take an application from it for a PPP

  loan. The reason for the refusal is that Filosadelfia operates a gentlemen’s club.

  Filosadelfia understands and interprets the reason given for the refusal to be that its


                                            54
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20      PageID.290    Page 55 of 143



 business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the PPP

 provisions of the CARES Act via SBA 3245.

       207. In the event that Filosadelfia is unable to obtain a PPP loan it may lack

 the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Filosadelfia to engage in

 protected First Amendment activity; and the inability of Filosadelfia staff,

 entertainers, and customers to continue engaging in or viewing protected First

 Amendment activity.

 Polmour, Inc. (“Polmour”)

       208. Polmour is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times topless. All of the entertainment provided by Polmour is

 non-obscene and appeals to healthy human interests and desires.

       209. None of the live performances at Polmour are unlawful or obscene.

 Neither Polmour nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.




                                         55
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.291    Page 56 of 143



       210. Polmour presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to:

             a.     Liquor Licenses issues by the Texas Alcoholic Beverage

       Commission; and

             b.     Permit to prepare and serve food.

       211. Polmour is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order No. GA-14) issued by the Governor of

 Texas as a result of the COVID-19 pandemic. As a direct and proximate result of

 such state-ordered closure, Polmour has suffered significant business losses, but

 plans to reopen when legally permitted to do so. Polmour has been closed for

 business since at least 12:01 AM on April 2, 2020, and remains closed as of the date

 this amended complaint is filed.

       212. Polmour has submitted an application for a PPP loan through its lender

 in Austin, Texas. Its lender is an approved SBA Lender.

       213. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Polmour’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Polmour.




                                          56
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.292    Page 57 of 143



       214. Polmour is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       215. Polmour was informed that its lender would not process the application

 for the reason that its business type was not eligible to receive PPP. Polmour

 understands and interprets the reason given for the denial of its PPP loan to be that

 its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

 PPP provisions of the CARES Act via SBA 3245.

       216. In the event that Polmour is unable to obtain a PPP loan it may lack the

 staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Polmour to engage in protected

 First Amendment activity; and the inability of Polmour’s staff, entertainers, and

 customers to continue engaging in or viewing protected First Amendment activity.

 Stone Park Entertainment, Inc. (“Stone Park”)

       217. Stone Park is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times in pasties and a g-string. All of the entertainment provided

 by Stone Park is non-obscene and appeals to healthy human interests and desires.
                                           57
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.293     Page 58 of 143



       218. None of the live performances at Stone Park are unlawful or obscene.

 Neither Stone Park nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       219. Stone Park presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to:

              a.    Liquor License issued by the State of Illinois; and

              b.    Adult Entertainment licenses issued by Stone Park.

       220. Stone Park is currently shuttered as a result of the emergency “shelter-

 in-place” executive order (COVID-19 Executive Order No. 8) issued by the

 Governor of Illinois as a result of the COVID-19 pandemic. As a direct and

 proximate result of such state-ordered closure, Stone Park has suffered significant

 business losses, but plans to reopen when legally permitted to do so. Stone Park has

 been closed for business since at least 5:00 p.m. on March 21, 2020, and remains

 closed as of the date this amended complaint is filed.

       221. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Stone Park applied for a PPP loan.




                                          58
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.294    Page 59 of 143



       222. Stone Park has submitted an application for a PPP loan through its

 lender in Stone Park, Illinois. Its lender is an approved SBA Lender.

       223. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Stone Park’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Stone Park.

       224. Stone Park is fully qualified -- but for the Regulations and the SOP or

 the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       225. However, Stone Park reasonably believes that its Application will be

 rejected or fatally delayed due to the SOP and/or the Regulations. Stone Park has

 learned that numerous other similar businesses, which presented non-obscene female

 performance dance entertainment of an “exotic,” “topless” and/or fully nude variety

 have had their applications for PPP loans rejected by their SBA lending banks, or

 derailed, on their bank’s belief that the business is disqualified by the Regulations

 and/or the SOP. Specifically, Stone Park has learned that other similar

 establishments have had their applications for PPP loans rejected on the belief that

 the clubs present “live performances of a prurient sexual nature” within the meaning

 of 13 C.F.R. § 120.110(p). Stone Park reasonably fears its Application will suffer



                                          59
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.295     Page 60 of 143



 the same fate as the applications of these other businesses which have had their

 applications denied.

       226. Stone Park also fears that the Regulations and the SOP will cause its

 Application to be delayed until all PPP loan funds are exhausted; therefore

 potentially rendering any later request for judicial relief to be moot. The funds

 allocated for PPP loans are to be extended on a first-come, first-served, basis until

 all funds are exhausted, and no further funds are currently available. The SOP

 provides that if the “Lender finds that the Applicant may have a business aspect of

 a prurient sexual nature” the lender is to email the SBA for a “final Agency decision

 on eligibility.” Given the pressures and workload placed on the SBA by the CARES

 Act and the COVID-19 pandemic, Stone Park reasonably fears either that no agency

 decision will be forthcoming while PPP funds remain, or that the SBA will decide

 that Stone Park is not eligible with no time for it to obtain relief while PPP funds

 remain.

       227. In the event that Stone Park is unable to obtain a PPP loan it may lack

 the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Stone Park to engage in protected

 First Amendment activity; and the inability of Stone Park’s staff, entertainers, and

 customers to continue engaging in or viewing protected First Amendment activity.

                                           60
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.296   Page 61 of 143



 Seventy7, LLC (“Seventy7”)

       228. Seventy7 is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times nude. All of the entertainment provided by Seventy7 is

 non-obscene and appeals to healthy human interests and desires.

       229. None of the live performances at Seventy7are unlawful or obscene.

 Neither Seventy7 nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       230. Seventy7 presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to:

             a.     Liquor License issued by the State of Florida;

             b.     Seating Food Service License issued by the State of Florida;

             c.     Dancing or Entertainment Local Business Tax receipt; and

             d.     Cabarets or Nightclubs permit issued by the City of Miami.

       231. Seventy7 is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order 20-91) issued by the Governor of Florida

 as a result of the COVID-19 pandemic. As a direct and proximate result of such
                                          61
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.297    Page 62 of 143



 state-ordered closure, Seventy7 has suffered significant business losses, but plans to

 reopen when legally permitted to do so. Seventy7 has been closed for business since

 at least 12:01 AM on April 3, 2020, and remains closed as of the date this amended

 complaint is filed.

        232. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Seventy7 applied for a PPP loan.

        233. Seventy7submitted an application for a PPP loan through its lender in

 Miami, Florida. Its lender is an approved SBA Lender.

        234. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Seventy7’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Seventy7.

        235. Seventy7 is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

        236. However, Seventy7 reasonably believes that its Application will be

  rejected or fatally delayed due to the SOP and/or the Regulations. Seventy7 has

  learned that numerous other similar businesses, which presented non-obscene female


                                          62
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.298     Page 63 of 143



 performance dance entertainment of an “exotic,” “topless” and/or fully nude variety

 have had their applications for PPP loans rejected by their SBA lending banks, or

 derailed, on their bank’s belief that the business is disqualified by the Regulations

 and/or the SOP. Specifically, Seventy7 has learned that other similar establishments

 have had their applications for PPP loans rejected on the belief that the clubs present

 “live performances of a prurient sexual nature” within the meaning of 13 C.F.R. §

 120.110(p). Seventy7 reasonably fears its Application will suffer the same fate as

 the applications of these other businesses which have had their applications denied.

       237. Seventy7 also fears that the Regulations and the SOP will cause its

 Application to be delayed until all PPP loan funds are exhausted; therefore

 potentially rendering any later request for judicial relief to be moot. The funds

 allocated for PPP loans are to be extended on a first-come, first-served, basis until

 all funds are exhausted, and no further funds are currently available. The SOP

 provides that if the “Lender finds that the Applicant may have a business aspect of

 a prurient sexual nature” the lender is to email the SBA for a “final Agency decision

 on eligibility.” Given the pressures and workload placed on the SBA by the CARES

 Act and the COVID-19 pandemic, Seventy7 reasonably fears either that no agency

 decision will be forthcoming while PPP funds remain, or that the SBA will decide




                                           63
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.299    Page 64 of 143



 that Seventy7 is not eligible with no time for it to obtain relief while PPP funds

 remain.

       238. In the event that Seventy7 is unable to obtain a PPP loan it may lack

 the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Seventy7 to engage in protected

 First Amendment activity; and the inability of Seventy7’s staff, entertainers, and

 customers to continue engaging in or viewing protected First Amendment activity.

 Brookhurst Venture, LLC (“Brookhurst”)

       239. Brookhurst is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times topless. All of the entertainment provided by Brookhurst

 is non-obscene and appeals to healthy human interests and desires.

       240. None of the live performances at Brookhurst are unlawful or obscene.

 Neither Brookhurst nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       241. Brookhurst presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to: Alcohol

 License from the State of California

                                          64
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.300   Page 65 of 143



       242. Brookhurst is currently shuttered as a result of the emergency “shelter-

 in-place” executive order (Executive Order N-33-30) issued by the Governor of

 California as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, Brookhurst has suffered significant business losses,

 but plans to reopen when legally permitted to do so. Brookhurst has been closed for

 business since at least 12:01 AM on March 19, 2020, and remains closed as of the

 date this amended complaint is filed.

       243. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Brookhurst applied for a PPP loan.

       244. Brookhurst submitted an application for a PPP loan through its lender

 in Dallas, Texas. Its lender is an approved SBA Lender.

       245. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Brookhurst’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Brookhurst.

       246. Brookhurst is fully qualified -- but for the Regulations and the SOP or

 the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       247. Brookhurst has been informed that its loan application was denied. The

 lender’s stated reason for the denial is that Brookhurst is a gentlemen’s club.
                                         65
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.301     Page 66 of 143



 Brookhurst understands and interprets the reason given for the denial of its PPP loan

 to be that its business is excluded by 13 C.F.R § 120.110(p), which is made

 applicable to the PPP provisions of the CARES Act via SBA 3245.

       248.     In the event that Brookhurst is unable to obtain a PPP loan it may lack

 the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Brookhurst to engage in

 protected First Amendment activity; and the inability of Brookhurst’s staff,

 entertainers, and customers to continue engaging in or viewing protected First

 Amendment activity.

 City of Industry Hospitality Venture, Inc. (“Industry Venture”)

       249. Industry Venture is a non-alcohol-serving, “juice bar,” commercial

 establishment open to the consenting adult public which is in the business of, has

 presented, and desires to continue to present in the future, female performance dance

 entertainment which is fully clothed and, at times fully nude. All of the entertainment

 provided by Venture Industry is non-obscene and appeals to healthy human interests

 and desires.

       250. None of the live performances at Industry Venture are unlawful or

 obscene. Neither Industry Venture nor any of the entertainers who have performed

 on its premises have ever been charged, let alone convicted, of any crimes of

 obscenity.
                                           66
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.302   Page 67 of 143



       251. Industry Venture presents lawful entertainment in conformity with its

 various licenses, permits, or government approvals, including but not limited to:

 Health Permit by the City of Industry.

       252. Industry Venture is currently shuttered as a result of the emergency

 “shelter-in-place” executive order (Executive Order N-33-30) issued by the

 Governor of California as a result of the COVID-19 pandemic. As a direct and

 proximate result of such state-ordered closure, Industry Venture has suffered

 significant business losses, but plans to reopen when legally permitted to do

 so. Industry Venture has been closed for business since at least 12:01 AM on March

 19, 2020, and remains closed as of the date this amended complaint is filed.

       253. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Industry Venture applied for a PPP loan.

       254. Industry Venture submitted an application for a PPP loan through its

 lender in Dallas, Texas. Its lender is an approved SBA Lender.

       255. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Industry Venture’s lender

 is and will operate as a delegate of the SBA in the processing and approval or

 disapproval of the PPP loan sought by Industry Venture.




                                          67
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.303     Page 68 of 143



       256. Industry Venture is fully qualified -- but for the Regulations and the

 SOP or the SBA’s application thereof -- to receive a PPP loan under all relevant

 statutes, regulations, and procedures.

       257. Industry Venture has been informed that its loan application was

 denied. The lender’s stated reason for the denial is that Industry Venture is a

 gentlemen’s club. Industry Venture understands and interprets the reason given for

 the denial of its PPP loan to be that its business is excluded by 13 C.F.R § 120.110(p),

 which is made applicable to the PPP provisions of the CARES Act via SBA 3245.

       258.    In the event that Industry Venture is unable to obtain a PPP loan it may

 lack the staff and/or funds to reopen following the COVID-19 pandemic, resulting

 in the permanent ruination of its business; the inability of Industry Venture to engage

 in protected First Amendment activity; and the inability of Industry Venture’s staff,

 entertainers, and customers to continue engaging in or viewing protected First

 Amendment activity.

 Farmdale Hospitality Services, Inc. (“Farmdale”)

       259. Farmdale       is   a   non-alcohol-serving, “juice     bar,”   commercial

 establishment open to the consenting adult public which is in the business of, has

 presented, and desires to continue to present in the future, female performance dance

 entertainment which is fully clothed and, at times fully nude.             All of the


                                           68
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.304    Page 69 of 143



 entertainment provided by Farmdale is non-obscene and appeals to healthy human

 interests and desires.

       260. None of the live performances at Farmdale are unlawful or obscene.

 Neither Farmdale nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       261. Farmdale presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to a Los

 Angeles Café Entertainment Permit.

       262. Farmdale is currently shuttered as a result of the emergency “shelter-

 in-place” executive order (Executive Order N-33-30) issued by the Governor of

 California as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, Farmdale has suffered significant business losses, but

 plans to reopen when legally permitted to do so. Farmdale has been closed for

 business since at least 12:01 AM on March 19, 2020, and remains closed as of the

 date this amended complaint is filed.

       263. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Farmdale applied for a PPP loan.

       264. Farmdale submitted an application for a PPP loan through its lender in

 Dallas, Texas. Its lender is an approved SBA Lender.
                                          69
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.305    Page 70 of 143



       265. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Farmdale’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Farmdale.

       266. Farmdale is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       267. Farmdale has been informed that its loan application was denied. The

 lender’s stated reason for the denial is that Farmdale is a gentlemen’s club. Farmdale

 understands and interprets the reason given for the denial of its PPP loan to be that

 its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

 PPP provisions of the CARES Act via SBA 3245.

       268.   In the event that Farmdale is unable to obtain a PPP loan it may lack

 the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Farmdale to engage in protected

 First Amendment activity; and the inability of Farmdale’s staff, entertainers, and

 customers to continue engaging in or viewing protected First Amendment activity.

 Inland Restaurant Venture I, Inc. (“Inland”)

       269. Inland is a non-alcohol-serving, “juice bar,” commercial establishment

 open to the consenting adult public which is in the business of, has presented, and

 desires to continue to present in the future, female performance dance entertainment
                                          70
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.306    Page 71 of 143



 which is fully clothed and, at times fully nude. All of the entertainment provided by

 Inland is non-obscene and appeals to healthy human interests and desires.

        270. None of the live performances at Inland are unlawful or obscene.

 Neither Inland nor any of the entertainers who have performed on its premises have

 ever been charged, let alone convicted, of any crimes of obscenity.

        271. Inland presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to a Los

 Angeles Café Entertainment Permit.

        272. Inland is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order N-33-30) issued by the Governor of

 California as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, Inland has suffered significant business losses, but

 plans to reopen when legally permitted to do so. Inland has been closed for business

 since at least 12:01 AM on March 19, 2020, and remains closed as of the date this

 amended complaint is filed.

        273. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Inland applied for a PPP loan.

        274. Inland submitted an application for a PPP loan through its lender in

  Dallas, Texas. Its lender is an approved SBA Lender.
                                          71
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.307    Page 72 of 143



        275. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Inland’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by Inland.

        276. Inland is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

        277. Inland has been informed that its loan application was denied. The

 lender’s stated reason for the denial is that Inland is a gentlemen’s club. Inland

 understands and interprets the reason given for the denial of its PPP loan to be that

 its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

 PPP provisions of the CARES Act via SBA 3245.

        278.   In the event that Inland is unable to obtain a PPP loan it may lack the

  staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business; the inability of Inland to engage in protected

  First Amendment activity; and the inability of Inland’s staff, entertainers, and

  customers to continue engaging in or viewing protected First Amendment activity.

  Midnight Sun Enterprises, Inc. (“Midnight”)

        279. Midnight is an alcohol-serving commercial establishment open to the

  consenting adult public which is in the business of, has presented, and desires to

  continue to present in the future, female performance dance entertainment which is
                                          72
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.308    Page 73 of 143



 fully clothed and, at times topless. All of the entertainment provided by Midnight is

 non-obscene and appeals to healthy human interests and desires.

       280. None of the live performances at Midnight are unlawful or obscene.

 Neither Midnight nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       281. Midnight presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to: Alcohol

 License from the State of California and Adult Cabaret License from the City of

 Torrence.

       282. Midnight is currently shuttered as a result of the emergency “shelter-

 in-place” executive order (Executive Order N-33-30) issued by the Governor of

 California as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, Midnight has suffered significant business losses, but

 plans to reopen when legally permitted to do so. Midnight has been closed for

 business since at least 12:01 AM on March 19, 2020, and remains closed as of the

 date this amended complaint is filed.

       283. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Midnight applied for a PPP loan.


                                          73
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.309    Page 74 of 143



        284. Midnight submitted an application for a PPP loan through its lender in

 Dallas, Texas. Its lender is an approved SBA Lender.

        285. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Midnight’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Midnight.

        286. Midnight is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

        287. Midnight has been informed that its loan application was denied. The

 lender’s stated reason for the denial is that Midnight is a gentlemen’s club. Midnight

 understands and interprets the reason given for the denial of its PPP loan to be that

 its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

 PPP provisions of the CARES Act via SBA 3245.

        288.   In the event that Midnight is unable to obtain a PPP loan it may lack

  the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business; the inability of Midnight to engage in protected

  First Amendment activity; and the inability of Midnight’s staff, entertainers, and

  customers to continue engaging in or viewing protected First Amendment activity.




                                           74
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.310      Page 75 of 143




 Olympic Avenue Venture, Inc. (“Olympic”)

       289. Olympic       is   a   non-alcohol-serving,   “juice   bar,”   commercial

 establishment open to the consenting adult public which is in the business of, has

 presented, and desires to continue to present in the future, female performance dance

 entertainment which is fully clothed and, at times fully nude.             All of the

 entertainment provided by Olympic is non-obscene and appeals to healthy human

 interests and desires.

       290. None of the live performances at Olympic are unlawful or obscene.

 Neither Olympic nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       291. Olympic presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to a Los

 Angeles Café Entertainment Permit.

       292. Olympic is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order N-33-30) issued by the Governor of

 California as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, Olympic has suffered significant business losses, but

 plans to reopen when legally permitted to do so. Olympic has been closed for

 business since at least 12:01 AM on March 19, 2020, and remains closed as of the

 date this amended complaint is filed.
                                           75
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.311    Page 76 of 143



        293. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Olympic applied for a PPP loan.

        294. Olympic submitted an application for a PPP loan through its lender in

 Dallas, Texas. Its lender is an approved SBA Lender.

        295. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Olympic’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Olympic.

        296. Olympic is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

        297. Olympic has been informed that its loan application was denied. The

  lender’s stated reason for the denial is that Olympic is a gentlemen’s club. Olympic

  understands and interprets the reason given for the denial of its PPP loan to be that

  its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

  PPP provisions of the CARES Act via SBA 3245.

        298.   In the event that Olympic is unable to obtain a PPP loan it may lack

  the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business; the inability of Olympic to engage in protected


                                           76
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.312     Page 77 of 143



 First Amendment activity; and the inability of Olympic’s staff, entertainers, and

 customers to continue engaging in or viewing protected First Amendment activity.

 The Oxnard Hospitality Services, Inc. (“Oxnard”)

       299. Oxnard        is   a   non-alcohol-serving,   “juice   bar,”   commercial

 establishment open to the consenting adult public which is in the business of, has

 presented, and desires to continue to present in the future, female performance dance

 entertainment which is fully clothed and, at times fully nude.            All of the

 entertainment provided by Oxnard is non-obscene and appeals to healthy human

 interests and desires.

       300. None of the live performances at Oxnard are unlawful or obscene.

 Neither Oxnard nor any of the entertainers who have performed on its premises have

 ever been charged, let alone convicted, of any crimes of obscenity.

       301. Oxnard presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to: Adult

 Business License from the City of Oxnard.

       302. Oxnard is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order N-33-30) issued by the Governor of

 California as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, Oxnard has suffered significant business losses, but

 plans to reopen when legally permitted to do so. Oxnard has been closed for
                                           77
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.313    Page 78 of 143



 business since at least 12:01 AM on March 19, 2020, and remains closed as of the

 date this amended complaint is filed.

       303. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Oxnard applied for a PPP loan.

       304. Oxnard submitted an application for a PPP loan through its lender in

 Dallas, Texas. Its lender is an approved SBA Lender.

       305. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Oxnard’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by Oxnard.

       306. Oxnard is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       307. Oxnard has been informed that its loan application was denied. The

 lender’s stated reason for the denial is that Oxnard is a gentlemen’s club. Oxnard

 understands and interprets the reason given for the denial of its PPP loan to be that

 its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

 PPP provisions of the CARES Act via SBA 3245.

       308.   In the event that Oxnard is unable to obtain a PPP loan it may lack the

  staff and/or funds to reopen following the COVID-19 pandemic, resulting in the
                                          78
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.314   Page 79 of 143



 permanent ruination of its business; the inability of Oxnard to engage in protected

 First Amendment activity; and the inability of Oxnard’s staff, entertainers, and

 customers to continue engaging in or viewing protected First Amendment activity.

 Platinum SJ Enterprise (“SJ”)

         309. SJ is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times clothed with “pasties”. All of the entertainment provided

 by SJ is non-obscene and appeals to healthy human interests and desires.

         310. None of the live performances at SJ are unlawful or obscene. Neither

 SJ nor any of the entertainers who have performed on its premises have ever been

 charged, let alone convicted, of any crimes of obscenity.

         311. SJ presents lawful entertainment in conformity with its various licenses,

 permits, or government approvals, including but not limited to: Alcohol License

 from the State of California and Entertainment Business Permit from the City of San

 Jose.

         312. SJ is currently shuttered as a result of the emergency “shelter-in-place”

 executive order (Executive Order N-33-30) issued by the Governor of California as

 a result of the COVID-19 pandemic. As a direct and proximate result of such state-

 ordered closure, SJ has suffered significant business losses, but plans to reopen when
                                           79
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.315    Page 80 of 143



 legally permitted to do so. SJ has been closed for business since at least 12:01 AM

 on March 19, 2020, and remains closed as of the date this amended complaint is

 filed.

          313. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – SJ applied for a PPP loan.

          314. SJ submitted an application for a PPP loan through its lender in Dallas,

 Texas. Its lender is an approved SBA Lender.

          315. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), SJ’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by SJ.

          316. SJ is fully qualified -- but for the Regulations and the SOP or the SBA’s

 application thereof -- to receive a PPP loan under all relevant statutes, regulations,

 and procedures.

          317. SJ has been informed that its loan application was denied. The lender’s

 stated reason for the denial is that SJ is a gentlemen’s club. SJ understands and

 interprets the reason given for the denial of its PPP loan to be that its business is

 excluded by 13 C.F.R § 120.110(p), which is made applicable to the PPP provisions

 of the CARES Act via SBA 3245.


                                             80
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.316     Page 81 of 143



       318.    In the event that SJ is unable to obtain a PPP loan it may lack the staff

 and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of SJ to engage in protected First

 Amendment activity; and the inability of SJ’s staff, entertainers, and customers to

 continue engaging in or viewing protected First Amendment activity.

 Rouge Gentlemen’s Club, Inc. (“Rouge”)

       319. Rouge is an alcohol-serving commercial establishment open to the

 consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times topless. All of the entertainment provided by Rouge is

 non-obscene and appeals to healthy human interests and desires.

       320. None of the live performances at Rouge are unlawful or obscene.

 Neither Rouge nor any of the entertainers who have performed on its premises have

 ever been charged, let alone convicted, of any crimes of obscenity.

       321. Rouge presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals, including but not limited to: Liquor

 License from the State of California and Café Entertainment Permit from the City of

 Los Angeles

       322. Rouge is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order N-33-30) issued by the Governor of
                                           81
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.317    Page 82 of 143



 California as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, Rouge has suffered significant business losses, but

 plans to reopen when legally permitted to do so. Rouge has been closed for business

 since at least 12:01 AM on March 19, 2020, and remains closed as of the date this

 amended complaint is filed.

       323. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Rouge applied for a PPP loan.

       324. Rouge submitted an application for a PPP loan through its lender in

 Dallas, Texas. Its lender is an approved SBA Lender.

       325. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Rouge’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by Rouge.

       326. Rouge is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       327. Rouge has been informed that its loan application was denied. The

 lender’s stated reason for the denial is that Rouge is a gentlemen’s club. Rouge

 understands and interprets the reason given for the denial of its PPP loan to be that


                                          82
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20      PageID.318    Page 83 of 143



 its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

 PPP provisions of the CARES Act via SBA 3245.

       328.   In the event that Rouge is unable to obtain a PPP loan it may lack the

 staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Rouge to engage in protected

 First Amendment activity; and the inability of Rouge’s staff, entertainers, and

 customers to continue engaging in or viewing protected First Amendment activity.

 Washington Management, LLC (“Washington Mgmt”)

       329. Washington Mgmt is an alcohol-serving commercial establishment

 open to the consenting adult public which is in the business of, has presented, and

 desires to continue to present in the future, female performance dance entertainment

 which is fully clothed and, at times topless. All of the entertainment provided by

 Washington Mgmt is non-obscene and appeals to healthy human interests and

 desires.

       330. None of the live performances at Washington Mgmt are unlawful or

 obscene. Neither Washington Mgmt nor any of the entertainers who have performed

 on its premises have ever been charged, let alone convicted, of any crimes of

 obscenity.




                                         83
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.319    Page 84 of 143



       331. Washington Mgmt presents lawful entertainment in conformity with its

 various licenses, permits, or government approvals, including but not limited to:

 Alcohol License from the State of California and Café Entertainment Permit.

       332. Washington Mgmt is currently shuttered as a result of the emergency

 “shelter-in-place” executive order (Executive Order N-33-30) issued by the

 Governor of California as a result of the COVID-19 pandemic. As a direct and

 proximate result of such state-ordered closure, Washington Mgmt has suffered

 significant business losses, but plans to reopen when legally permitted to do

 so. Washington Mgmt has been closed for business since at least 12:01 AM on

 March 19, 2020, and remains closed as of the date this amended complaint is filed.

       333. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Washington Mgmt applied for a PPP loan.

       334. Washington Mgmt submitted an application for a PPP loan through its

 lender in Dallas, Texas. Its lender is an approved SBA Lender.

       335. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Washington Mgmt’s

 lender is and will operate as a delegate of the SBA in the processing and approval or

 disapproval of the PPP loan sought by Washington Mgmt.




                                          84
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20      PageID.320    Page 85 of 143



       336. Washington Mgmt is fully qualified -- but for the Regulations and the

 SOP or the SBA’s application thereof -- to receive a PPP loan under all relevant

 statutes, regulations, and procedures.

       337. Washington Mgmt has been informed that its loan application was

 denied. The lender’s stated reason for the denial is that Washington Mgmt is a

 gentlemen’s club. Washington Mgmt understands and interprets the reason given

 for the denial of its PPP loan to be that its business is excluded by 13 C.F.R §

 120.110(p), which is made applicable to the PPP provisions of the CARES Act via

 SBA 3245.

       338.   In the event that Washington Mgmt is unable to obtain a PPP loan it

 may lack the staff and/or funds to reopen following the COVID-19 pandemic,

 resulting in the permanent ruination of its business; the inability of Washington

 Mgmt to engage in protected First Amendment activity; and the inability of

 Washington Mgmt’s staff, entertainers, and customers to continue engaging in or

 viewing protected First Amendment activity.

 PNM Enterprises, Inc. (“PNM”)

       339. PNM is a non-alcohol-serving, “juice bar,” commercial establishment

 open to the consenting adult public which is in the business of, has presented, and

 desires to continue to present in the future, female performance dance entertainment


                                          85
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.321    Page 86 of 143



 which is fully clothed and, at times fully nude. All of the entertainment provided by

 PNM is non-obscene and appeals to healthy human interests and desires.

       340. None of the live performances at PNM are unlawful or obscene.

 Neither PNM nor any of the entertainers who have performed on its premises have

 ever been charged, let alone convicted, of any crimes of obscenity.

       341. PNM presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals.

       342. PNM is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order N-33-30) issued by the Governor of

 California as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, PNM has suffered significant business losses, but

 plans to reopen when legally permitted to do so. PNM has been closed for business

 since at least 12:01 AM on March 19, 2020, and remains closed as of the date this

 amended complaint is filed.

       343. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – PNM applied for a PPP loan.

       344. PNM submitted an application for a PPP loan through its lender in

 Dallas, Texas. Its lender is an approved SBA Lender.


                                          86
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.322    Page 87 of 143



       345. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), PNM’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by PNM.

       346. PNM is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       347. PNM has been informed that its loan application was denied. The

 lender’s stated reason for the denial is that PNM is a gentlemen’s club. PNM

 understands and interprets the reason given for the denial of its PPP loan to be that

 its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

 PPP provisions of the CARES Act via SBA 3245.

       348.   In the event that PNM is unable to obtain a PPP loan it may lack the

 staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of PNM to engage in protected First

 Amendment activity; and the inability of PNM’s staff, entertainers, and customers

 to continue engaging in or viewing protected First Amendment activity.

 Rialto Pockets, Inc. (“Rialto”)

       349. Rialto is a non-alcohol-serving, “juice bar,” commercial establishment

 open to the consenting adult public which is in the business of, has presented, and

 desires to continue to present in the future, female performance dance entertainment
                                          87
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.323    Page 88 of 143



 which is fully clothed and, at times fully nude. All of the entertainment provided by

 Rialto is non-obscene and appeals to healthy human interests and desires.

       350. None of the live performances at Rialto are unlawful or obscene.

 Neither Rialto nor any of the entertainers who have performed on its premises have

 ever been charged, let alone convicted, of any crimes of obscenity.

       351. Rialto presents lawful entertainment in conformity with its various

 licenses, permits, or government approvals.

       352. Rialto is currently shuttered as a result of the emergency “shelter-in-

 place” executive order (Executive Order N-33-30) issued by the Governor of

 California as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, Rialto has suffered significant business losses, but

 plans to reopen when legally permitted to do so. Rialto has been closed for business

 since at least 12:01 AM on March 19, 2020, and remains closed as of the date this

 amended complaint is filed.

       353. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Rialto applied for a PPP loan.

       354. Rialto submitted an application for a PPP loan through its lender in

 Dallas, Texas. Its lender is an approved SBA Lender.


                                          88
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.324    Page 89 of 143



        355. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Rialto’s lender is and will

 operate as a delegate of the SBA in the processing and approval or disapproval of

 the PPP loan sought by Rialto.

        356. Rialto is fully qualified -- but for the Regulations and the SOP or the

 SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

        357. Rialto has been informed that its loan application was denied. The

 lender’s stated reason for the denial is that Rialto is a gentlemen’s club. Rialto

 understands and interprets the reason given for the denial of its PPP loan to be that

 its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

 PPP provisions of the CARES Act via SBA 3245.

        358.   In the event that Rialto is unable to obtain a PPP loan it may lack the

 staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Rialto to engage in protected

 First Amendment activity; and the inability of Rialto’s staff, entertainers, and

 customers to continue engaging in or viewing protected First Amendment activity.

 Santa Barbara Hospitality Services, Inc. (“Santa Barbara”)

        359. Santa Barbara is a non-alcohol-serving, “juice bar,” commercial

  establishment open to the consenting adult public which is in the business of, has

  presented, and desires to continue to present in the future, female performance dance
                                           89
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.325    Page 90 of 143



 entertainment which is fully clothed and, at times fully nude.            All of the

 entertainment provided by Santa Barbara is non-obscene and appeals to healthy

 human interests and desires.

       360. None of the live performances at Santa Barbara are unlawful or

 obscene. Neither Santa Barbara nor any of the entertainers who have performed on

 its premises have ever been charged, let alone convicted, of any crimes of obscenity.

       361. Santa Barbara presents lawful entertainment in conformity with its

 various licenses, permits, or government approvals.

       362. Santa Barbara is currently shuttered as a result of the emergency

 “shelter-in-place” executive order (Executive Order N-33-30) issued by the

 Governor of California as a result of the COVID-19 pandemic. As a direct and

 proximate result of such state-ordered closure, Santa Barbara has suffered significant

 business losses, but plans to reopen when legally permitted to do so. Santa Barbara

 has been closed for business since at least 12:01 AM on March 19, 2020, and remains

 closed as of the date this amended complaint is filed.

       363. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Santa Barbara applied for a PPP loan.

       364. Santa Barbara submitted an application for a PPP loan through its

 lender in Dallas, Texas. Its lender is an approved SBA Lender.
                                          90
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.326    Page 91 of 143



        365. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Santa Barbara’s lender is

 and will operate as a delegate of the SBA in the processing and approval or

 disapproval of the PPP loan sought by Santa Barbara.

        366. Santa Barbara is fully qualified -- but for the Regulations and the SOP

 or the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

        367. Santa Barbara has been informed that its loan application was denied.

 The lender’s stated reason for the denial is that Santa Barbara is a gentlemen’s club.

 Santa Barbara understands and interprets the reason given for the denial of its PPP

 loan to be that its business is excluded by 13 C.F.R § 120.110(p), which is made

 applicable to the PPP provisions of the CARES Act via SBA 3245.

        368.   In the event that Santa Barbara is unable to obtain a PPP loan it may

 lack the staff and/or funds to reopen following the COVID-19 pandemic, resulting

 in the permanent ruination of its business; the inability of Santa Barbara to engage

 in protected First Amendment activity; and the inability of Santa Barbara’s staff,

  entertainers, and customers to continue engaging in or viewing protected First

  Amendment activity.

  Santa Maria Restaurant Enterprises, Inc. (“Santa Maria”)

        369. Santa Maria is a non-alcohol-serving, “juice bar,” commercial

  establishment open to the consenting adult public which is in the business of, has
                                          91
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.327    Page 92 of 143



 presented, and desires to continue to present in the future, female performance dance

 entertainment which is fully clothed and, at times fully nude.             All of the

 entertainment provided by Santa Maria is non-obscene and appeals to healthy human

 interests and desires.

       370. None of the live performances at Santa Maria are unlawful or obscene.

 Neither Santa Maria nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       371. Santa Maria presents lawful entertainment in conformity with its

 various licenses, permits, or government approvals.

       372. Santa Maria is currently shuttered as a result of the emergency “shelter-

 in-place” executive order (Executive Order N-33-30) issued by the Governor of

 California as a result of the COVID-19 pandemic. As a direct and proximate result

 of such state-ordered closure, Santa Maria has suffered significant business losses,

 but plans to reopen when legally permitted to do so. Santa Maria has been closed

 for business since at least 12:01 AM on March 19, 2020, and remains closed as of

 the date this amended complaint is filed.

       373. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Santa Maria applied for a PPP loan.


                                             92
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.328    Page 93 of 143



       374. Santa Maria submitted an application for a PPP loan through its lender

 in Dallas, Texas. Its lender is an approved SBA Lender.

       375. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Santa Maria’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Santa Maria.

       376. Santa Maria is fully qualified -- but for the Regulations and the SOP or

 the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       377. Santa Maria has been informed that its loan application was denied.

 The lender’s stated reason for the denial is that Santa Maria is a gentlemen’s club.

 Santa Maria understands and interprets the reason given for the denial of its PPP

 loan to be that its business is excluded by 13 C.F.R § 120.110(p), which is made

 applicable to the PPP provisions of the CARES Act via SBA 3245.

       378.   In the event that Santa Maria is unable to obtain a PPP loan it may lack

 the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Santa Maria to engage in

 protected First Amendment activity; and the inability of Santa Maria’s staff,

 entertainers, and customers to continue engaging in or viewing protected First

 Amendment activity.


                                          93
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.329     Page 94 of 143




 The Spearmint Rhino Adult Superstore, Inc. (“Superstore”)

        379. Superstore is an adult novelty shop and commercial establishment open

 to the consenting adult public which is in the business of, has sold, and desires to

 continue to selling in the future, adult oriented products. All of the items sold by

 Superstore is non-obscene and appeals to healthy human interests and desires.

        380. None of products sold at Superstore are unlawful or obscene.

 Superstore has never been charged, let alone convicted, of any crimes of obscenity.

        381. Superstore sells products in conformity with its various licenses,

 permits, or government approvals.

        382. Superstore is currently shuttered as a result of the emergency “shelter-

  in-place” executive order (Executive Order N-33-30) issued by the Governor of

  California as a result of the COVID-19 pandemic. As a direct and proximate result

  of such state-ordered closure, Superstore has suffered significant business losses, but

  plans to reopen when legally permitted to do so. Superstore has been closed for

  business since at least 12:01 AM on March 19, 2020, and remains closed as of the

  date this amended complaint is filed.

        383. In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – Superstore applied for a PPP loan.
                                            94
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.330    Page 95 of 143



       384. Superstore submitted an application for a PPP loan through its lender

 in Dallas, Texas. Its lender is an approved SBA Lender.

       385. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Superstore’s lender is and

 will operate as a delegate of the SBA in the processing and approval or disapproval

 of the PPP loan sought by Superstore.

       386. Superstore is fully qualified -- but for the Regulations and the SOP or

 the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       387. Superstore has been informed that its loan application was denied. The

 lender’s stated reason for the denial is that Superstore engages in the sale of products

 deemed violative of 13 C.F.R. § 120.110(p). Superstore understands and interprets

 the reason given for the denial of its PPP loan to be that its business is excluded by

 13 C.F.R § 120.110(p), which is made applicable to the PPP provisions of the

 CARES Act via SBA 3245.

       388.    In the event that Superstore is unable to obtain a PPP loan it may lack

 the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

 permanent ruination of its business; the inability of Superstore to sell lawful

 products.



 High Expectations Hospitality, LLC (“Expectations”)
                                           95
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.331    Page 96 of 143



       389. Expectations is an alcohol-serving commercial establishment open to

 the consenting adult public which is in the business of, has presented, and desires to

 continue to present in the future, female performance dance entertainment which is

 fully clothed and, at times topless.       All of the entertainment provided by

 Expectations is non-obscene and appeals to healthy human interests and desires.

       390. None of the live performances at Expectations are unlawful or obscene.

 Neither Expectations nor any of the entertainers who have performed on its premises

 have ever been charged, let alone convicted, of any crimes of obscenity.

       391. Expectations presents lawful entertainment in conformity with its

 various licenses, permits, or government approvals, including but not limited to:

 Liquor Licenses issued by the City of Dallas, County, and State of Texas.

       392. Expectations is currently shuttered as a result of the emergency

 “shelter-in-place” executive order (Executive Order No. GA-14) issued by the

 Governor of Texas as a result of the COVID-19 pandemic. As a direct and proximate

 result of such state-ordered closure, Expectations has suffered significant business

 losses, but plans to reopen when legally permitted to do so. Expectations has been

 closed for business since at least 12:01 AM on April 2, 2020, and remains closed as

 of the date this amended complaint is filed.




                                          96
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.332    Page 97 of 143



       393. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Expectations applied for a PPP loan.

       394. Expectations submitted an application for a PPP loan through its lender

 in Dallas, Texas. Its lender is an approved SBA Lender.

       395. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Expectations’s lender is

 and will operate as a delegate of the SBA in the processing and approval or

 disapproval of the PPP loan sought by Expectations.

       396. Expectations is fully qualified -- but for the Regulations and the SOP

 or the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

 regulations, and procedures.

       397. Expectations has been informed that its loan application was denied.

 The lender’s stated reason for the denial is that Expectations is a gentlemen’s club.

 Expectations understands and interprets the reason given for the denial of its PPP

 loan to be that its business is excluded by 13 C.F.R § 120.110(p), which is made

 applicable to the PPP provisions of the CARES Act via SBA 3245.

       398.   In the event that Expectations is unable to obtain a PPP loan it may

 lack the staff and/or funds to reopen following the COVID-19 pandemic, resulting

 in the permanent ruination of its business; the inability of Expectations to engage in

 protected First Amendment activity; and the inability of Expectations’ staff,
                                          97
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.333    Page 98 of 143



 entertainers, and customers to continue engaging in or viewing protected First

 Amendment activity.

 Kentucky Hospitality Venture, LLC (“Kentucky Hospitality”)

       399. Kentucky Hospitality is an alcohol-serving commercial establishment

 open to the consenting adult public which is in the business of, has presented, and

 desires to continue to present in the future, female performance dance entertainment

 which is fully clothed and, at times topless. All of the entertainment provided by

 Kentucky Hospitality is non-obscene and appeals to healthy human interests and

 desires.

       400. None of the live performances at Kentucky Hospitality are unlawful or

 obscene. Neither Kentucky Hospitality nor any of the entertainers who have

 performed on its premises have ever been charged, let alone convicted, of any crimes

 of obscenity.

       401. Kentucky Hospitality presents lawful entertainment in conformity with

 its various licenses, permits, or government approvals, including but not limited to:

 Alcohol License from the State of Kentucky and County of Fayette and Adult

 Entertainment License from Lexington-Fayette County

       402. Kentucky Hospitality is currently shuttered as a result of the emergency

 “shelter-in-place” executive order, issued verbally on March 22 and codified on

 March 25th in Executive Order 2020-257 issued by the Governor of Kentucky as a
                                          98
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.334    Page 99 of 143



 result of the COVID-19 pandemic. As a direct and proximate result of such state-

 ordered closure, Kentucky Hospitality has suffered significant business losses, but

 plans to reopen when legally permitted to do so. Kentucky Hospitality has been

 closed for business since at least 12:01 AM on March 25, 2020, and remains closed

 as of the date this amended complaint is filed.

       403. In order to mitigate its business losses and to provide monetary relief

 to its employees – since at least 75% of PPP loans are to be used for employee wages

 and salaries – Kentucky Hospitality applied for a PPP loan.

       404. Kentucky Hospitality submitted an application for a PPP loan through

 its lender in Dallas, Texas. Its lender is an approved SBA Lender.

       405. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Kentucky Hospitality’s

 lender is and will operate as a delegate of the SBA in the processing and approval or

 disapproval of the PPP loan sought by Kentucky Hospitality.

       406. Kentucky Hospitality is fully qualified -- but for the Regulations and

 the SOP or the SBA’s application thereof -- to receive a PPP loan under all relevant

 statutes, regulations, and procedures.

       407. Kentucky Hospitality has been informed that its loan application was

 denied. The lender’s stated reason for the denial is that Kentucky Hospitality is a

 gentlemen’s club. Kentucky Hospitality understands and interprets the reason given

 for the denial of its PPP loan to be that its business is excluded by 13 C.F.R §
                                          99
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.335    Page 100 of 143



  120.110(p), which is made applicable to the PPP provisions of the CARES Act via

  SBA 3245.

        408.   In the event that Kentucky Hospitality is unable to obtain a PPP loan it

  may lack the staff and/or funds to reopen following the COVID-19 pandemic,

  resulting in the permanent ruination of its business; the inability of Kentucky

  Hospitality to engage in protected First Amendment activity; and the inability of

  Kentucky Hospitality’s staff, entertainers, and customers to continue engaging in or

  viewing protected First Amendment activity.

  K-Kel, Inc. (“K-Kel”)

        409. K-Kel is an alcohol-serving commercial establishment open to the

  consenting adult public which is in the business of, has presented, and desires to

  continue to present in the future, female performance dance entertainment which is

  fully clothed and, at times topless. All of the entertainment provided by K-Kel is

  non-obscene and appeals to healthy human interests and desires.

        410. None of the live performances at K-Kel are unlawful or obscene.

  Neither K-Kel nor any of the entertainers who have performed on its premises have

  ever been charged, let alone convicted, of any crimes of obscenity.

        411. K-Kel presents lawful entertainment in conformity with its various

  licenses, permits, or government approvals, including but not limited to: Liquor


                                          100
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.336    Page 101 of 143



  License, adult entertainment, and restaurant license issued by County of Clark in the

  State of Nevada.

         412. K-Kel is currently shuttered as a result of the emergency “shelter-in-

  place” executive order (Directive 010) issued by the Governor of Nevada as a result

  of the COVID-19 pandemic. As a direct and proximate result of such state-ordered

  closure, K-Kel has suffered significant business losses, but plans to reopen when

  legally permitted to do so. K-Kel has been closed for business since at least 12:01

  AM on March 16, 2020, and remains closed as of the date this amended complaint

  is filed.

         413. In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – K-Kel applied for a PPP loan.

         414. K-Kel submitted an application for a PPP loan through its lender in

  Dallas, Texas. Its lender is an approved SBA Lender.

         415. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), K-Kel’s lender is and will

  operate as a delegate of the SBA in the processing and approval or disapproval of

  the PPP loan sought by K-Kel.

         416. K-Kel is fully qualified -- but for the Regulations and the SOP or the

  SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

  regulations, and procedures.
                                          101
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.337    Page 102 of 143



        417. K-Kel has been informed that its loan application was denied. The

  lender’s stated reason for the denial is that K-Kel is a gentlemen’s club. K-Kel

  understands and interprets the reason given for the denial of its PPP loan to be that

  its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

  PPP provisions of the CARES Act via SBA 3245.

        418.   In the event that K-Kel is unable to obtain a PPP loan it may lack the

  staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business; the inability of K-Kel to engage in protected

  First Amendment activity; and the inability of K-Kel’s staff, entertainers, and

  customers to continue engaging in or viewing protected First Amendment activity.

  L.C.M., LLC (“LCM”)

        419. LCM is an alcohol-serving commercial establishment open to the

  consenting adult public which is in the business of, has presented, and desires to

  continue to present in the future, female performance dance entertainment which is

  fully clothed. All of the entertainment provided by LCM is non-obscene and appeals

  to healthy human interests and desires.

        420. None of the live performances at LCM are unlawful or obscene.

  Neither LCM nor any of the entertainers who have performed on its premises have

  ever been charged, let alone convicted, of any crimes of obscenity.


                                            102
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.338   Page 103 of 143



        421. LCM presents lawful entertainment in conformity with its various

  licenses, permits, or government approvals, including but not limited to: Alcohol

  License from Boise, Ada County, and the State of Idaho.

        422.   LCM is currently shuttered as a result of the emergency “shelter-in-

  place” executive order (The Office of the Governor Proclamation) issued by the

  Governor of Idaho as a result of the COVID-19 pandemic. As a direct and proximate

  result of such state-ordered closure, LCM has suffered significant business losses,

  but plans to reopen when legally permitted to do so LCM has been closed for

  business since at least 12:01 AM on March 25, 2020, and remains closed as of the

  date this amended complaint is filed.

        423. In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – LCM applied for a PPP loan.

        424. LCM submitted an application for a PPP loan through its lender in

  Dallas, Texas. Its lender is an approved SBA Lender.

        425. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), LCM’s lender is and will

  operate as a delegate of the SBA in the processing and approval or disapproval of

  the PPP loan sought by LCM.




                                          103
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.339    Page 104 of 143



        426. LCM is fully qualified -- but for the Regulations and the SOP or the

  SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

  regulations, and procedures.

        427. LCM has been informed that its loan application was denied. The

  lender’s stated reason for the denial is that LCM is a gentlemen’s club. LCM

  understands and interprets the reason given for the denial of its PPP loan to be that

  its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

  PPP provisions of the CARES Act via SBA 3245.

        428.    In the event that LCM is unable to obtain a PPP loan it may lack the

  staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business; the inability of LCM to engage in protected First

  Amendment activity; and the inability of LCM’s staff, entertainers, and customers

  to continue engaging in or viewing protected First Amendment activity.



  Nitelife, Inc. (“Nitelife”)

        429. Nitelife is an alcohol-serving commercial establishment open to the

  consenting adult public which is in the business of, has presented, and desires to

  continue to present in the future, female performance dance entertainment which is

  fully clothed and, at times fully nude. All of the entertainment provided by Nitelife

  is non-obscene and appeals to healthy human interests and desires.
                                           104
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.340     Page 105 of 143



        430. None of the live performances at Nitelife are unlawful or obscene.

  Neither Nitelife nor any of the entertainers who have performed on its premises have

  ever been charged, let alone convicted, of any crimes of obscenity.

        431. Nitelife presents lawful entertainment in conformity with its various

  licenses, permits, or government approvals, including but not limited to: Alcohol

  and Alcohol Retailer licenses issued by the State of Minnesota and Liquor 2 A.M.

  Permit issued by the State of Minnesota.

        432. Nitelife is currently shuttered as a result of the emergency “shelter-in-

  place” executive order (Emergency Executive Order 20-20) issued by the Governor

  of Minnesota as a result of the COVID-19 pandemic. As a direct and proximate

  result of such state-ordered closure, Nitelife has suffered significant business losses,

  but plans to reopen when legally permitted to do so Nitelife has been closed for

  business since at least 11:59 PM on March 27, 2020, and remains closed as of the

  date this amended complaint is filed.

        433. In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – Nitelife applied for a PPP loan.

        434. Nitelife submitted an application for a PPP loan through its lender in

  Dallas, Texas. Its lender is an approved SBA Lender.


                                            105
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.341    Page 106 of 143



        435. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Nitelife’s lender is and will

  operate as a delegate of the SBA in the processing and approval or disapproval of

  the PPP loan sought by Nitelife.

        436. Nitelife is fully qualified -- but for the Regulations and the SOP or the

  SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

  regulations, and procedures.

        437. Nitelife has been informed that its loan application was denied. The

  lender’s stated reason for the denial was that Nitelife is a gentlemen’s club. Nitelife

  understands and interprets the reason given for the denial of its PPP loan to be that

  its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

  PPP provisions of the CARES Act via SBA 3245.

        438.    In the event that Nitelife is unable to obtain a PPP loan it may lack the

  staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business; the inability of Nitelife to engage in protected

  First Amendment activity; and the inability of Nitelife’s staff, entertainers, and

  customers to continue engaging in or viewing protected First Amendment activity.

  Penn Ave Hospitality, LLC (“Penn Ave”)

         439. Penn Ave is an alcohol-serving commercial establishment open to the

  consenting adult public which is in the business of, has presented, and desires to

  continue to present in the future, female performance dance entertainment which is
                                           106
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.342   Page 107 of 143



  fully clothed and, at times fully nude. All of the entertainment provided by Penn

  Ave is non-obscene and appeals to healthy human interests and desires.

         440. None of the live performances at Penn Ave are unlawful or obscene.

  Neither Penn Ave nor any of the entertainers who have performed on its premises

  have ever been charged, let alone convicted, of any crimes of obscenity.

         441. Penn Ave presents lawful entertainment in conformity with its various

  licenses, permits, or government approvals, including but not limited to: Alcohol

  and Liquor Licenses issued by the State of Pennsylvania.

         442. Penn Ave is currently shuttered as a result of the emergency “shelter-

  in-place” executive order (Order of the Governor of the Commonwealth of

  Pennsylvania for Individuals to Stay at Home) issued by the Governor of

  Pennsylvania as a result of the COVID-19 pandemic. As a direct and proximate

  result of such state-ordered closure, Penn Ave has suffered significant business

  losses, but plans to reopen when legally permitted to do so. Penn Ave has been

  closed for business since at least 8:00 PM on April 1, 2020, and remains closed as

  of the date this amended complaint is filed.

         443. In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – Penn Ave applied for a PPP loan.


                                          107
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.343    Page 108 of 143



         444. Penn Ave submitted an application for a PPP loan through its lender in

  Dallas, Texas. Its lender is an approved SBA Lender.

         445. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Penn Ave’s lender is and

  will operate as a delegate of the SBA in the processing and approval or disapproval

  of the PPP loan sought by Penn Ave.

         446. Penn Ave is fully qualified -- but for the Regulations and the SOP or

  the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

  regulations, and procedures.

         447. Penn Ave has been informed that its loan application was denied. The

  lender’s stated reason for the denial was that Penn Ave is a gentlemen’s club. Penn

  Ave understands and interprets the reason given for the denial of its PPP loan to be

  that its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to

  the PPP provisions of the CARES Act via SBA 3245.

         448. In the event that Penn Ave is unable to obtain a PPP loan it may lack

  the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business; the inability of Penn Ave to engage in protected

  First Amendment activity; and the inability of Penn Ave’s staff, entertainers, and

  customers to continue engaging in or viewing protected First Amendment activity.




                                          108
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.344    Page 109 of 143




  Sarie’s Lounge, LLC (“Sarie’s”)

        449. Sarie’s is an alcohol-serving commercial establishment open to the

  consenting adult public which is in the business of, has presented, and desires to

  continue to present in the future, female performance dance entertainment which is

  fully clothed and, at times clothed with “pasties”. All of the entertainment provided

  by Sarie’s is non-obscene and appeals to healthy human interests and desires.

        450. None of the live performances at Sarie’s are unlawful or obscene.

  Neither Sarie’s nor any of the entertainers who have performed on its premises have

  ever been charged, let alone convicted, of any crimes of obscenity.

        451. Sarie’s presents lawful entertainment in conformity with its various

  licenses, permits, or government approvals, including but not limited to: Alcohol

  License from the State of California and Entertainment Business Permit from the

  City of San Jose.

        452. Sarie’s is currently shuttered as a result of the emergency “shelter-in-

  place” Executive Department Proclamation of Disaster Emergency dated March 17,

  2020 issued by the Governor of Iowa and continued by various further Declarations

  as a result of the COVID-19 pandemic. As a direct and proximate result of such

  state-ordered closure, Sarie’s has suffered significant business losses, but plans to

  reopen when legally permitted to do so. Sarie’s has been closed for business since


                                          109
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.345    Page 110 of 143



  at least 12:01 PM on March 17, 2020, and remains closed as of the date this amended

  complaint is filed.

        453. In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – Sarie’s applied for a PPP loan.

        454. Sarie’s submitted an application for a PPP loan through its lender in

  Dallas, Texas. Its lender is an approved SBA Lender.

        455. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Sarie’s’ lender is and will

  operate as a delegate of the SBA in the processing and approval or disapproval of

  the PPP loan sought by Sarie’s.

        456. Sarie’s is fully qualified -- but for the Regulations and the SOP or the

  SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

  regulations, and procedures.

        457. Sarie’s has been informed that its loan application was denied. The

  lender’s stated reason for the denial was that Sarie’s is a gentlemen’s club. Sarie’s

  understands and interprets the reason given for the denial of its PPP loan to be that

  its business is excluded by 13 C.F.R § 120.110(p), which is made applicable to the

  PPP provisions of the CARES Act via SBA 3245.

        458.    In the event that Sarie’s is unable to obtain a PPP loan it may lack the

  staff and/or funds to reopen following the COVID-19 pandemic, resulting in the
                                           110
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.346    Page 111 of 143



  permanent ruination of its business; the inability of Sarie’s to engage in protected

  First Amendment activity; and the inability of Sarie’s’ staff, entertainers, and

  customers to continue engaging in or viewing protected First Amendment activity.

  World Class Ventures, LLC (“World Class”)

        459. World Class is an alcohol-serving commercial establishment open to

  the consenting adult public which is in the business of, has presented, and desires to

  continue to present in the future, female performance dance entertainment which is

  fully clothed and, at times clothed with “pasties”. All of the entertainment provided

  by World Class is non-obscene and appeals to healthy human interests and desires.

        460. None of the live performances at World Class are unlawful or obscene.

  Neither World Class nor any of the entertainers who have performed on its premises

  have ever been charged, let alone convicted, of any crimes of obscenity.

        461. World Class presents lawful entertainment in conformity with its

  various licenses, permits, or government approvals.

        462. World Class is currently shuttered as a result of the emergency “shelter-

  in-place” Executive Department Proclamation of Disaster Emergency dated March

  17, 2020 issued by the Governor of Iowa and continued by various further

  Declarations as a result of the COVID-19 pandemic. As a direct and proximate result

  of such state-ordered closure, World Class has suffered significant business losses,

  but plans to reopen when legally permitted to do so. World Class has been closed
                                           111
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.347   Page 112 of 143



  for business since at least 12:01 PM on March 17, 2020, and remains closed as of

  the date this amended complaint is filed.

        463. In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – World Class applied for a PPP loan.

        464. World Class submitted an application for a PPP loan through its lender

  in Dallas, Texas. Its lender is an approved SBA Lender.

        465. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), World Class’s lender is

  and will operate as a delegate of the SBA in the processing and approval or

  disapproval of the PPP loan sought by World Class.

        466. World Class is fully qualified -- but for the Regulations and the SOP or

  the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

  regulations, and procedures.

        467. World Class has been informed that its loan application was denied.

  The lender’s stated reason for the denial was that World Class operates or derives

  income from the operation of gentlemen’s clubs. World Class understands and

  interprets the reason given for the denial of its PPP loan to be that its business is

  excluded by 13 C.F.R § 120.110(p), which is made applicable to the PPP provisions

  of the CARES Act via SBA 3245.


                                          112
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.348    Page 113 of 143



        468.   In the event that World Class is unable to obtain a PPP loan it may lack

  the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business; the inability of World Class to engage in

  protected First Amendment activity; and the inability of World Class’s staff,

  entertainers, and customers to continue engaging in or viewing protected First

  Amendment activity.

  W.P.B. Hospitality, LLC (“WPB”)

       469.    WPB is an alcohol-serving commercial establishment open to the

  consenting adult public which is in the business of, has presented, and desires to

  continue to present in the future, female performance dance entertainment which is

  fully clothed and, at times fully nude. All of the entertainment provided by WPB is

  non-obscene and appeals to healthy human interests and desires.

       470.    None of the live performances at WPB are unlawful or obscene.

  Neither WPB nor any of the entertainers who have performed on its premises have

  ever been charged, let alone convicted, of any crimes of obscenity.

       471.    WPB presents lawful entertainment in conformity with its various

  licenses, permits, or government approvals, including but not limited to: Adult

  Entertainment License and Live Entertainment permits issued by West Palm Beach

  and Liquor License issued by the State of Florida.


                                          113
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.349    Page 114 of 143



       472.    WPB is currently shuttered as a result of the emergency “shelter-in-

  place” executive order (Executive Order 20-91) issued by the Governor of Florida

  as a result of the COVID-19 pandemic. As a direct and proximate result of such

  state-ordered closure, WPB has suffered significant business losses, but plans to

  reopen when legally permitted to do so. WPB has been closed for business since at

  least 12:01 AM on April 3, 2020, and remains closed as of the date this amended

  complaint is filed.

       473.    In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – WPB applied for a PPP loan.

       474.    WPB submitted an application for a PPP loan through its lender in

  Dallas, Texas. Its lender is an approved SBA Lender.

       475.    Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), WPB’s lender is and will

  operate as a delegate of the SBA in the processing and approval or disapproval of

  the PPP loan sought by WPB.

       476.    WPB is fully qualified -- but for the Regulations and the SOP or the

  SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

  regulations, and procedures.

       477.    WPB has been informed that its loan application was denied. The

  lender’s stated reason for the denial was that WPB operates or derives income from
                                          114
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.350    Page 115 of 143



  the operation of gentlemen’s clubs. WPB understands and interprets the reason

  given for the denial of its PPP loan to be that its business is excluded by 13 C.F.R §

  120.110(p), which is made applicable to the PPP provisions of the CARES Act via

  SBA 3245.

       478.     In the event that WPB is unable to obtain a PPP loan it may lack the

  staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business; the inability of WPB to engage in protected First

  Amendment activity; and the inability of WPB’s staff, entertainers, and customers

  to continue engaging in or viewing protected First Amendment activity.

  The Spearmint Rhino Companies Worldwide, Inc. (“Worldwide”)

        479. Worldwide is an intellectual property licensing company that provides

  intellectual property licensing.

        480. Worldwide provides services to a number of establishments that

  provide female performance dance entertainment, including all Spearmint Rhino

  Gentlemen’s Clubs, California Girls, Dames N’ Games, and Blue Zebra

  establishments.

        481. None of the live performances at the businesses serviced by Worldwide

  are unlawful or obscene.



                                           115
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20          PageID.351   Page 116 of 143



        482. A number of the companies serviced by Worldwide have shuttered as a

  result of the emergency “shelter-in-place” executive orders and Declarations pled

  earlier and hereby incorporated by reference herein, by various state Governors as a

  result of the COVID-19 pandemic. As a direct and proximate result of such state-

  ordered closures, Worldwide has suffered significant business losses, but plans to

  return to full operations when its clients are able to do so.

        483. In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – Worldwide applied for a PPP loan.

        484. Worldwide submitted an application for a PPP loan through its lender

  in Texas. Its lender is an approved SBA Lender.

        485. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Worldwide’s lender is and

  will operate as a delegate of the SBA in the processing and approval or disapproval

  of the PPP loan sought by Worldwide.

        486. Worldwide is fully qualified -- but for the Regulations and the SOP or

  the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

  regulations, and procedures.




                                            116
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.352      Page 117 of 143



        487. Worldwide has been informed that its loan application was denied. The

  lender’s stated reason for the denial was that Worldwide operates or derives income

  from the operation of gentlemen’s clubs. Worldwide understands and interprets the

  reason given for the denial of its PPP loan to be that its business is excluded by 13

  C.F.R § 120.110(p), which is made applicable to the PPP provisions of the CARES

  Act via SBA 3245.

        488. In the event that Worldwide is unable to obtain a PPP loan it may lack

  the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business, all for being regarded as or for receiving income

  from businesses that engage in First Amendment activity.

  Spearmint Rhino Consulting Worldwide, Inc. (“Consulting”)

        489. Consulting is a business services company that provides a range of

  services to businesses including, inter alia: marketing and consulting.

        490. Consulting provides services to a number of establishments that

  provide female performance dance entertainment, including all Spearmint Rhino

  Gentlemen’s Clubs, California Girls, Dames N’ Games, and Blue Zebra

  establishments.

        491. None of the live performances at the businesses serviced by Consulting

  are unlawful or obscene.

                                           117
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20          PageID.353   Page 118 of 143



        492. A number of the companies serviced by Consulting have shuttered as a

  result of the emergency “shelter-in-place” executive orders and Declarations pled

  earlier and hereby incorporated by reference herein, by various state Governors as a

  result of the COVID-19 pandemic. As a direct and proximate result of such state-

  ordered closures, Consulting has suffered significant business losses, but plans to

  return to full operations when its clients are able to do so.

        493. In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – Consulting applied for a PPP loan.

        494. Consulting submitted an application for a PPP loan through its lender

  in Texas. Its lender is an approved SBA Lender.

        495. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), Consulting’s lender is and

  will operate as a delegate of the SBA in the processing and approval or disapproval

  of the PPP loan sought by Worldwide.

        496. Consulting is fully qualified -- but for the Regulations and the SOP or

  the SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

  regulations, and procedures.




                                            118
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20          PageID.354   Page 119 of 143



        497. Consulting has been informed that its loan application was denied. The

  lender’s stated reason for the denial was that Consulting operates or derives income

  from the operation of gentlemen’s clubs. Consulting understands and interprets the

  reason given for the denial of its PPP loan to be that its business is excluded by 13

  C.F.R § 120.110(p), which is made applicable to the PPP provisions of the CARES

  Act via SBA 3245.

        498. In the event that Consulting is unable to obtain a PPP loan it may lack

  the staff and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business, all for being regarded as or for receiving income

  from businesses that engage in First Amendment activity.

  V.C. Lauderdale, Inc. (“VC”)

        499. VC is an alcohol-serving commercial establishment open to the

  consenting adult public which is in the business of, has presented, and desires to

  continue to present in the future, female performance dance entertainment which is

  fully clothed and, at times nude. All of the entertainment provided by VC is non-

  obscene and appeals to healthy human interests and desires.

        500. None of the live performances at VC are unlawful or obscene. Neither

  VC nor any of the entertainers who have performed on its premises have ever been

  charged, let alone convicted, of any crimes of obscenity.

                                           119
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.355    Page 120 of 143



        501. VC presents lawful entertainment in conformity with its various

  licenses, permits, or government approvals, including but not limited to:

               a.     A 4-COP license to sell alcohol for consumption on the premises

               issued by the State of Florida Division of Alcoholic Beverages and

               Tobacco;

        502. VC is currently shuttered is currently shuttered as a result of the

  emergency “shelter-in-place” executive order (Executive Order 20-91) issued by the

  Governor of Florida as a result of the COVID-19 pandemic. As a direct and

  proximate result of such state-ordered closure, VC has suffered significant business

  losses, but plans to reopen when legally permitted to do so.    VC has been closed

  for business since at least 12:01 AM on April 3, 2020, and remains closed as of the

  date this complaint is filed.

        503. In order to mitigate its business losses and to provide monetary relief

  to its employees – since at least 75% of PPP loans are to be used for employee wages

  and salaries – VC applied for a PPP loan.

        504. On or about April 8, 2020, VC submitted an application for a PPP loan

  through its lender in Fort Lauderdale, Florida. Its lender is an approved SBA Lender.




                                          120
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.356     Page 121 of 143



        505. Pursuant to 15 U.S.C. § 636(a)(36)(F)(ii)(I), VC’s lender is and will

  operate as a delegate of the SBA in the processing and approval or disapproval of

  the PPP loan sought by VC.

        506. VC is fully qualified -- but for the Regulations and the SOP or the

  SBA’s application thereof -- to receive a PPP loan under all relevant statutes,

  regulations, and procedures.

        507. However, VC reasonably believes that its Application will be rejected

  or fatally delayed due to the SOP and/or the Regulations. VC has learned that

  numerous other similar businesses, which presented non-obscene female

  performance dance entertainment of an “exotic,” “topless” and/or fully nude variety

  have had their applications for PPP loans rejected by their SBA lending banks, or

  derailed, on their bank’s belief that the business is disqualified by the Regulations

  and/or the SOP. Specifically, VC has learned that other similar establishments have

  had their applications for PPP loans rejected on the belief that the clubs present “live

  performances of a prurient sexual nature” within the meaning of 13 C.F.R. §

  120.110(p). VC reasonably fears its Application will suffer the same fate as the

  applications of these other businesses which have had their applications denied.

        508. VC also fears that the Regulations and the SOP will cause its

  Application to be delayed until all PPP loan funds are exhausted; therefore

                                            121
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.357    Page 122 of 143



  potentially rendering any later request for judicial relief to be moot. The funds

  allocated for PPP loans are to be extended on a first-come, first-served, basis until

  all funds are exhausted, and no further funds are currently available. The SOP

  provides that if the “Lender finds that the Applicant may have a business aspect of

  a prurient sexual nature” the lender is to email the SBA for a “final Agency decision

  on eligibility.” Given the pressures and workload placed on the SBA by the CARES

  Act and the COVID-19 pandemic, VC reasonably fears either that no agency

  decision will be forthcoming while PPP funds remain, or that the SBA will decide

  that VC is not eligible with no time for it to obtain relief while PPP funds remain.

        509. In the event that VC is unable to obtain a PPP loan it may lack the staff

  and/or funds to reopen following the COVID-19 pandemic, resulting in the

  permanent ruination of its business; the inability of VC to engage in protected First

  Amendment activity; and the inability of VC’s staff, entertainers, and customers to

  continue engaging in or viewing protected First Amendment activity.

  All Plaintiffs

        510. DV, Benelux, BDS, DB, Millennium, T&N, Burch, JCB, MAG

  Enterprises, 2740 Corporation, MAG Pitt, Filosadelfia, Polmour, Stone Park,

  Seventy7, Brookhurst, Industry Venture, Farmdale, Inland, Midnight, Olympic,

  Oxnard, SJ, Rouge, Washington Mgmt, PNM, Rialto, Santa Barbara, Santa Maria,

                                           122
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.358    Page 123 of 143



  Superstore, Expectations, Kentucky Hospitality, K-Kel, LCM, Nitelife, Penn Ave,

  Sarie’s, World Class, WPB, Worldwide, Consulting, and VC are collectively

  referred to herein as “Plaintiffs.”

        511. Plaintiffs are aware that in some instances similar businesses were

  initially granted preliminary approval for PPL’s, only to have funding later, and very

  recently, denied.

        512. Pursuant to the PPP Act, if loan proceeds are used for specified

  purposes, the loan can ultimately be forgiven by the SBA. The purpose of such loan

  forgiveness is to assist small businesses in being able to financially weather the

  significant drop in trade and income that is anticipated, as a result of the lasting

  impact of the coronavirus, even when the economy “reopens” in some limited form.

        513. Upon information and belief, the SBA has in some instances indicated

  to lending banks that while PPL applications for adult businesses may initially be

  granted, it will later use the Regulations and SOP as bases to decline loan

  forgiveness. Like all other affected businesses, the Plaintiffs need loan forgiveness

  in order to be able to financially survive the continuing impact of the coronavirus

  even after the economy begins to “reopen,” even in a limited fashion. In fact,

  Plaintiffs are aware of at least one other similar business that declined to even apply

  for a PPL because of the possibility that its loan would not in fact be forgiven, with

                                           123
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.359    Page 124 of 143



  the consequently concern of then being unable to pay back a large loan under

  business circumstances that will be impacted by the coronavirus for an indeterminate

  period of time.

        514. As more specifically alleged above, a number of the Plaintiffs, which

  are otherwise eligible for PPL’s but for the provisions of the Regulations and the

  SOP, have already had their PPL applications denied by the SBA.              Without

  immediate injunctive relief, they run the risk of being completely excluded from PPP

  Act benefits where the funds are statutorily limited, where the loans are to be

  distributed on a “first-come, first-served” basis, and where the aggregate available

  PPL funds may be exhausted before this Court can fully litigate Plaintiffs’ claims.

        515. While Plaintiffs identify the locations of where their PPP loan

  applications were submitted, they do not identify here the identities of the lending

  banks at issue because of legitimate concerns that they will be retaliated against for

  participating in this action. In particular, the Department of Justice (“DOJ”) had a

  long-established antipathy towards the adult entertainment industry, which is

  exemplified by its application of a program known as “Operation Chokepoint” to

  many adult businesses. Through the Chokepoint program the DOJ intentionally

  pressured depository banks to terminate their accounts with adult businesses -- many

  of which had existed for years and even decades -- including those with many of the

                                           124
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.360    Page 125 of 143



  Plaintiffs here. This resulted in adult entertainment establishments, including many

  of the Plaintiffs here, having their bank accounts (including but not limited to their

  payroll accounts) cancelled for no reason whatsoever with little to no prior notice.

  This, in turn, has caused significant business disruption and a situation where many

  adult businesses, again including many of the Plaintiffs here, have found it difficult,

  and at times and in certain places virtually impossible, to obtain a bank willing to

  carry their accounts so that they can lawfully conduct their business and engage in

  commerce.

        516. The Regulations and SOP have also resulted in the inability of some

  businesses to apply for PPL’s because of a lack of prior lending experience with the

  SBA approved lending bank. Certain banks are taking the position that they will not

  even accept PPP loan applications unless the applicant has a prior lending experience

  with the bank. Yet, a number of adult businesses, as a result of the prior application

  of the Regulations and SOP to general SBA lending activities, previously found it

  impossible to obtain loans even from banks where they had historically maintained

  their business accounts. This lack of previous loan history, which has been caused

  in part as a direct result of the application of the Regulations and SOP to general

  SBA loan matters, is now creating a further impediment to various businesses that




                                           125
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20          PageID.361    Page 126 of 143



  find themselves unable to even apply for PPL’s – even at banks where they have

  long-maintained their business accounts.

        517. Other businesses have been negatively affected by the utilization of the

  Regulations and SOP upon PPL applications and seek to be added as plaintiffs to

  this action. Plaintiffs’ counsel has been required, however, to “close” the addition

  of other businesses as plaintiffs in order to freeze the pleadings and accomodate the

  emergency relief as prayed for here. It is presently intended that those other

  businesses will be added as additional plaintiffs at a later date.

      COUNT I – THE REGULATIONS AND SOP VIOLATE THE FIRST
                          AMENDMENT

        518. Plaintiff incorporates herein by reference each and every paragraph

  above as though fully set forth herein.

        519. In asserting their First Amendment challenges to the Regulations and

  SOP, Plaintiff asserts not only their own rights but also the rights of their employees,

  and the entertainers who perform on its premises.

        520. The Regulations and the SOP violate and are contrary to the First

  Amendment of the United States Constitution, on their face and as applied to

  Plaintiff, for numerous and various reasons including but not limited to:

        a.     They are impermissible content-based restrictions on speech and

               expression that cannot pass muster under strict scrutiny;
                                            126
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.362     Page 127 of 143



        b.     They are impermissible content-neutral restrictions and expression that

               cannot pass muster under intermediate scrutiny;

        c.     They fail to conform to the constitutional standards regarding

               obscenity;

        d.     They violate the doctrine of unconstitutional conditions; and

        e.     They are unconstitutionally vague under the vagueness standards for

               matters impacting speech and expression.

        521. As a direct and proximate result of the unconstitutional aspects of the

  Regulations and SOP and the Defendants’ and their delegates’ application of the

  Regulations and the SOP against Plaintiffs and their interests, Plaintiffs, their

  employees, and the entertainers who perform on Plaintiffs’ premises have suffered

  and will continue to suffer irreparable injuries, including but not limited to financial

  ruin, business ruination, and the inability of present protected First Amendment

  protected entertainment.




                                            127
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20        PageID.363   Page 128 of 143



     COUNT II – THE REGULATIONS AND SOP VIOLATE THE FIFTH
                         AMENDMENT

        522. Plaintiff incorporates herein by reference each and every paragraph

  above as though fully set forth herein.

        523. The Regulations and the SOP violate and are contrary to the Fifth

  Amendment of the United States Constitution, on their face and as applied to

  Plaintiff, for numerous and various reasons including but not limited to:

        a.     They treat establishments presenting certain forms of performance

               dance entertainment, such as Plaintiff, differently from establishments

               presenting other forms of entertainment or no entertainment, for no

               compelling, important, or rational reason;

        b.     They treat workers at establishments presenting certain forms of

               performance dance entertainment, such as Plaintiff, differently from

               workers at establishments presenting other forms of entertainment or

               no entertainment, for no compelling, important, or rational reason;

        c.     They violate Plaintiffs’ rights and thos of theirs employees, and the

               entertainers’ who perform on their premises under the occupational

               liberty component of the Fifth Amendment.

        d.     They are impermissibly vague,



                                            128
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.364    Page 129 of 143



        524. As a direct and proximate result of the unconstitutional aspects of the

  Regulations and SOPS and the Defendants’ and their delegates’ application of the

  Regulations and the SOP against Plaintiffs and their interests, Plaintiffs, their

  employees, and the entertainers who perform on Plaintiffs premises have suffered

  and will continue to suffer irreparable injuries including but not limited to financial

  ruin, business ruination, and the violation of the rights protected by the Fifth

  Amendment of the United States Constitution.

     COUNT III – THE INVALIDITY OF THE REGULATIONS AND SOP

        525. Plaintiff incorporates herein by reference each and every paragraph

  above as though fully set forth herein.

        526. Because it is clear and unambiguous as to which businesses are eligible

  for PPP loans under the CARES Act, including this Plaintiff, the SBA lacked

  authority to promulgate regulations with restricted or otherwise ‘clarified’ what

  businesses were eligible for PPP Loans.

        527. As a direct and proximate result of the invalid portions of the

  Regulations and SOP and the Defendants’ and their delegates’ application of the

  Regulations and the SOP against Plaintiffs and their interests, Plaintiffs, their

  employees, and the entertainers who perform on Plaintiffs’ premises have suffered

  and will continue to suffer irreparable injuries including but not limited to financial

  ruin and business ruination.
                                            129
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.365    Page 130 of 143



                              PRAYER FOR RELIEF

        WHEREFORE, for the reasons set forth above, Plaintiff respectfully requests

  this Honorable Court:

        A)    Issue orders granting a Temporary Restraining Order, Preliminary, and

  Permanent Injunction enjoining the Defendants, as well as their employees, agent

  and representatives, including the SBA’s lending banks, from enforcing or utilizing

  in any fashion or manner whatsoever, 13 C.F.R. § 120.110(p) and SBA SOP 50 10

  5(K), Ch. 2(III)(A)(15) in regard to loan applications made pursuant to the Payroll

  Protection Program of the CARES Act. As part of those orders, Plaintiffs further

  request this Honorable Court to:

              1)     Order the Defendants, as well as their employees, agent and

              representatives, to notify, as expeditiously as possible, all SBA lending

              banks to immediately discontinue utilizing 13 C.F.R. § 120.110(p)

              and/or SBA SOP 50 10 5(K), Ch. 2(III)(A)(15) in their Payroll

              Protection Program loan applications, and as criteria for determining

              Payroll Protection Program loan application eligibility, and to fully

              process all Payroll Protection Program loan applications without

              reference to such regulations and procedures;

              2)     Order the Defendants, as well as their employees, agent and

              representatives, including their lending banks, to grant all Payroll
                                          130
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.366    Page 131 of 143



               Protection Program loan applications of the Plaintiffs if they otherwise

               qualify for such loans if not for the provisions of 13 C.F.R. § 120.110(p)

               and/or SBA SOP 50 10 5(K), Ch. 2(III)(A)(15);

               3)     Order the Defendants, as well as their employees, agent and

               representatives, including the SBA’s lending banks, to restore Plaintiffs

               to their place in the application queue as they were at the time of

               application in the event that their application has already been formally

               denied, derailed, or paused because of the provisions of 13 C.F.R. §

               120.110(p) and/or SBA SOP 50 10 5(K), Ch. 2(III)(A)(15);

        B)     Enter an award of attorneys’ fees and costs against the Defendants and

  in favor of the Plaintiff; and

        C)     Enter such other and further relief as this Court may find to be

  warranted in these circumstances.




                                           131
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20     PageID.367    Page 132 of 143



                                       Respectfully Submitted:

  Dated: April 17, 2020                      /s/ Matthew J. Hoffer
                                       BRADLEY J. SHAFER (MI P36604)
                                       Brad@BradShaferLaw.com
                                       MATTHEW J. HOFFER (MI P70495)
                                       Matt@BradShaferLaw.com
                                       SHAFER & ASSOCIATES, P.C.
                                       3800 Capital City Boulevard, Suite 2
                                       Lansing, Michigan 48906
                                       (517) 886-6560
                                       Counsel for All Plaintiffs

                                       Gary S. Edinger*
                                       GSEdinger12@gmail.com
                                       BEJAMIN, AARONSON, EDINGER &
                                         PATANZO, P.A.
                                       305 N.E. 1st Street
                                       Gainesville, Florida 32601
                                       (352) 338-4440
                                       Co-counsel for Plaintiffs JCB of Gainesville,
                                       Inc. and VC Lauderdale

                                        Peter E. Garrell*
                                        PGarrell@FortisLaw.com
                                        FORTIS, LLP
                                        650 Town Center Drive, Suite 1530
                                        Costa Mesa, California 92626
                                        (714)795-2363
  Co-Counsel for Plaintiffs Brookhurst Venture, LLC; City of Industry Hospitality
  Venture, Inc.; Farmdale Hospitality Services, Inc.; Inland Restaurant Venture I,
  Inc.; Midnight Sun Enterprises, Inc.; Olympic Avenue Venture, Inc.; The Oxnard
  Hospitality Services, Inc.; Platinum SJ Enterprise; Rouge Gentlemen’s Club, Inc.;
  Washington Management, LLC; PNM Enterprises, Inc.; Rialto Pockets, Inc.; Santa
  Barbara Hospitality Services, Inc.; Santa Maria Restaurant Enterprises, Inc.; The
  Spearmint Rhino Adult Superstore, Inc.; High Expectations Hospitality, LLC;
  Kentucky Hospitality Venture, LLC; K-Kel, Inc.; L.C.M., LLC; Nitelife, Inc.; Penn
  Ave Hospitality, LLC; Sarie’s Lounge, LLC; World Class Ventures, LLC; W.P.B.

                                        132
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20   PageID.368   Page 133 of 143



  Hospitality, LLC; The Spearmint Rhino Companies Worldwide, Inc.; and Spearmint
  Rhino Consulting Worldwide, Inc.

                                      *Pending admission pro hac vice




                                       133
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.369    Page 134 of 143



                    VERIFICATION OF COMPLAINT AS TO:
                        DV Diamond Club of Flint, LLC

        1.     I, Jason C-H Mohney am the Managing Member of DV Diamond Club

  of Flint, LLC.

        2.     I make this verification upon my personal knowledge, unless

  specifically stated to the contrary.

        3.     I have reviewed the foregoing PLAINTIFF’S VERIFIED FIRST

  AMENDED COMPLAINT FOR EMERGENCY TEMPORARY RESTRAINING

  ORDER, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, AND

  DECLARATORY RELIEF (the “First Amended Complaint”) in its entirety.

        4.     The factual statements in the First Amended Complaint, as they relate

  to DV Diamond Club of Flint, LLC are true and accurate to the best of my

  information, knowledge and belief.

        5.     Except, any matters stated to be upon “information and belief,” I verily

  believe to be true.

  I VERIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS
  TRUE AND CORRECT.


  Executed on:
                                         By:   Jason C-H
                                                     C H Mohney
                                                         Mohn
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20   PageID.370   Page 135 of 143
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20   PageID.371   Page 136 of 143
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20   PageID.372   Page 137 of 143
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.373    Page 138 of 143



         VERIFICATION OF FIRST AMENDED COMPLAINT AS TO:
                          Filosadelphia, LLC

         1.    I, Konstantine Drakopoulos am an authorized member of Filosadelfia,

  LLC.

         2.    I make this verification upon my personal knowledge, unless

  specifically stated to the contrary.

         3.    I have reviewed the foregoing PLAINTIFF’S VERIFIED FIRST

  AMENDED COMPLAINT FOR EMERGENCY TEMPORARY RESTRAINING

  ORDER, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, AND

  DECLARATORY RELIEF (the “First Amended Complaint”) in its entirety.

         4.    The factual statements in the First Amended Complaint, as they pertain

  to Filosadelphia, LLC, are true and accurate to the best of my information,

  knowledge and belief.

         5.    Except, any matters stated to be upon “information and belief,” I verily

  believe to be true.

  I VERIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS
  TRUE AND CORRECT.


  Executed on:
                                         By:   Konstantine Drakopoulos
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20         PageID.374    Page 139 of 143



            VERIFICATION OF FIRST AMENDED COMPLAINT AS TO:
                               Polmour, Inc.

            1.   I, Lampros Moumouris am the President of Polmour, Inc.

            2.   I make this verification upon my personal knowledge, unless

  specifically stated to the contrary.

            3.   I have reviewed the foregoing PLAINTIFF’S VERIFIED FIRST

  AMENDED COMPLAINT FOR EMERGENCY TEMPORARY RESTRAINING

  ORDER, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF, AND

  DECLARATORY RELIEF (the “First Amended Complaint”) in its entirety.

            4.   The factual statements in the First Amended Complaint, as they pertain

  to Polmour, Inc., are true and accurate to the best of my information, knowledge and

  belief.

            5.   Except, any matters stated to be upon “information and belief,” I verily

  believe to be true.

  I VERIFY UNDER PENALTY OF PERJURY THAT THE FOREG
                                             FOREGOING IS
  TRUE AND CORRECT.


  04/16/2020
  Executed on:
                                           By:    Lampros Moumouris
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20   PageID.375   Page 140 of 143
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20          PageID.376   Page 141 of 143



         VERIFICATION OF FIRST AMENDED COMPLAINT AS TO:
       Brookhurst Venture, LLC; City of Industry Hospitality Venture, Inc.;
      Farmdale Hospitality Services, Inc.; Inland Restaurant Venture I, Inc.;
   Midnight Sun Enterprises, Inc.; Olympic Avenue Venture, Inc.; The Oxnard
   Hospitality Services, Inc.; Platinum SJ Enterprise; Rouge Gentlemen’s Club,
   Inc.; Washington Management, LLC; PNM Enterprises, Inc.; Rialto Pockets,
      Inc.; Santa Barbara Hospitality Services, Inc.; Santa Maria Restaurant
       Enterprises, Inc.; The Spearmint Rhino Adult Superstore, Inc.; High
   Expectations Hospitality, LLC; Kentucky Hospitality Venture, LLC; L.C.M.,
   LLC; Nitelife, Inc.; Penn Ave Hospitality, LLC; Sarie’s Lounge, LLC; World
      Class Ventures, LLC; W.P.B. Hospitality, LLC; The Spearmint Rhino
    Companies Worldwide, Inc.; Spearmint Rhino Consulting Worldwide, Inc.

        1.     I, Kathy Vercher, am the President or Manager, as appropriate, of

  Brookhurst Venture, LLC; City of Industry Hospitality Venture, Inc.; Farmdale

  Hospitality Services, Inc.; Inland Restaurant Venture I, Inc.; Midnight Sun

  Enterprises, Inc.; Olympic Avenue Venture, Inc.; The Oxnard Hospitality Services,

  Inc.; Platinum SJ Enterprise; Rouge Gentlemen’s Club, Inc.; Washington

  Management, LLC; PNM Enterprises, Inc.; Rialto Pockets, Inc.; Santa Barbara

  Hospitality Services, Inc.; Santa Maria Restaurant Enterprises, Inc.; The Spearmint

  Rhino Adult Superstore, Inc.; High Expectations Hospitality, LLC; Kentucky

  Hospitality Venture, LLC; L.C.M., LLC; Nitelife, Inc.; Penn Ave Hospitality, LLC;

  Sarie’s Lounge, LLC; World Class Ventures, LLC; W.P.B. Hospitality, LLC; The

  Spearmint Rhino Companies Worldwide, Inc.; Spearmint Rhino Consulting

  Worldwide, Inc. (all collectively the “Listed Entities”).

        2.     I make this verification upon my personal knowledge, unless

  specifically stated to the contrary.
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20   PageID.377   Page 142 of 143
Case 4:20-cv-10899-MFL-DRG ECF No. 11 filed 04/17/20       PageID.378    Page 143 of 143



                           CERTIFICATE OF SERVICE

        I certify that on April 17, 2020, I electronically filed the foregoing document
  with the United States District Court for the Eastern District of Michigan via the
  Court’s CM/ECF system, thereby causing service upon all parties of record by
  operation of the Court’s CM/ECF system.


                                              /s/ Matthew J. Hoffer
                                         Matthew J. Hoffer (MI P70495)
                                         SHAFER & ASSOCIATES, P.C.




                                          134
